
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


         GRAPHIC [g800197.jpg]

FS Corp. Supply Agreement

--------------------------------------------------------------------------------




Table of Contents

Section I—OPERATIONAL TERMS


Article 1   Effective Period Of Agreement   6 Article 2   Novus Transition
Period and Interim Supply Agreement   6 Article 3   Novus Supply Agreement   6
Article 4   Business Relationship   6 Article 5   Purchase Commitments   7
Article 6   Changes to Purchase Commitment   7 Article 7   Payment Terms   8
Article 8   Products   8 Article 9   Services   9 Article 10   Specifications or
Drawings   9 Article 11   Exclusivity   9 Article 12   Special Pricing   10
Article 13   Sales And Marketing Of Products   10 Article 14   Manufacturing
Sourcing Requirements   10 Article 15   Contingencies/Dependencies on the Novus
Supply Agreement   11 Article 16   Ordering Companies   11 Article 17   Pricing
  12 Article 18   Price Adjustments   13 Article 19   Cost Reductions   14
Article 20   Continuing Availability   14 Article 21   Product Changes   15
Article 22   Delivery / Flexible Delivery Arrangements / Late Delivery   16
Article 23   Performance Metrics   16 Article 24   Stranded Inventory   17
Article 25   Electronic Commerce   18 Article 26   Quality   18 Article 27  
Epidemic Condition   19 Article 28   Warranty   20 Article 29   Repairs Not
Covered Under Warranty   21 Article 30   Repair Procedures   22 Article 31  
Executive Reviews   22 Article 32   Performance Review Process   22 Article 33  
Notices   23 Article 34   Dispute Resolution   23
Section II—GENERAL TERMS
Article 35
 
Acceptance of Purchase Order
 
24 Article 36   Assignment   24 Article 37   Audit   24 Article 38  
Bankruptcy/Insolvency Termination   25 Article 39   Choice Of Law   25 Article
40   Default   25 Article 41   Delivery Terms / Transfer of Title and Risk of
Loss   26 Article 42   Export Control   26 Article 43   Force Majeure   26
Article 44   Forecasting   26 Article 45   Ordering Process   26

2

--------------------------------------------------------------------------------

Article 46   Identification   27 Article 47   Indemnity   27 Article 48  
Infringement   27 Article 49   Insurance   28 Article 50   Invoicing And
Shipping   28 Article 51   Limitation Of Liability   28 Article 52  
Manufacturing Rights   28 Article 53   Marking   29 Article 54   Non-Exclusive
Market Rights   29 Article 55   Ozone Depleting Substances   29 Article 56  
Ozone Depleting Substances Labeling   30 Article 57   Packing, Labeling and
Serialization   30 Article 58   Product Conformance Reviews   31 Article 59  
Product Documentation   31 Article 60   Publicity   31 Article 61   Registration
And Radiation Standards   31 Article 62   Releases Void   32 Article 63       32

3

--------------------------------------------------------------------------------


Lucent Technologies
Bell Labs Innovations
FS Corp. Supply Agreement

Table of Contents


Section I—OPERATIONAL TERMS Article 1   Effective Period Of Agreement   6
Article 2   Novus Transition Period and Interim Supply Agreement   6 Article 3  
Novus Supply Agreement   6 Article 4   Business Relationship   6 Article 5  
Purchase Commitments   7 Article 6   Changes to Purchase Commitment   7 Article
7   Payment Terms   8 Article 8   Products   8 Article 9   Services   9 Article
10   Specifications or Drawings   9 Article 11   Exclusivity   9 Article 12  
Special Pricing   10 Article 13   Sales And Marketing Of Products   10 Article
14   Manufacturing Sourcing Requirements   10 Article 15  
Contingencies/Dependencies on the Novus Supply Agreement   11 Article 16  
Ordering Companies   11 Article 17   Pricing   12 Article 18   Price Adjustments
  13 Article 19   Cost Reductions   14 Article 20   Continuing Availability   14
Article 21   Product Changes   15 Article 22   Delivery / Flexible Delivery
Arrangements / Late Delivery   16 Article 23   Performance Metrics   16 Article
24   Stranded Inventory   17 Article 25   Electronic Commerce   18 Article 26  
Quality   18 Article 27   Epidemic Condition   19 Article 28   Warranty   20
Article 29   Repairs Not Covered Under Warranty   21 Article 30   Repair
Procedures   22 Article 31   Executive Reviews   22 Article 32   Performance
Review Process   22 Article 33   Notices   23 Article 34   Dispute Resolution  
23
Section II—GENERAL TERMS Article 35   Acceptance of Purchase Order   24 Article
36   Assignment   24 Article 37   Audit   24 Article 38   Bankruptcy/Insolvency
Terminatio n   25 Article 39   Choice Of Law   25 Article 40   Default   25
Article 41   Delivery Terms / Transfer of Title and Risk of Loss   26 Article 42
  Export Control   26

4

--------------------------------------------------------------------------------

Article 43   Force Majeure   26 Article 44   Forecasting   26 Article 45  
Ordering Process   26 Article 46   Identification   27 Article 47   Indemnity  
27 Article 48   Infringement   27 Article 49   Insurance   28 Article 50  
Invoicing And Shipping   28 Article 51   Limitation Of Liability   28 Article 52
  Manufacturing Rights   28 Article 53   Marking   29 Article 54   Non-Excusive
Market Rights   29 Article 55   Ozone Depleting Substances   29 Article 56  
Ozone Depleting Substances Labeling   30 Article 57   Packing, Labeling and
Serialization   30 Article 58   Product Conformance Reviews   31 Article 59  
Product Documentation   31 Article 60   Publicity   31 Article 61   Registration
And Radiation Standards   31 Article 62   Releases Void   32 Article 63  
Severability   32 Article 64   Supplier's Information     Article 65   Survival
Of Obligations   32 Article 66   Suspension of Agreement by Supplier   32
Article 67   Taxes   33 Article 68   Toxic Substances And Product Hazards   33
Article 69   Training   34 Article 70   Entire Agreement   34


List of Attachments


        The following attachments are hereby made part of this Agreement:

        Attachment A—Products and Pricing

        Attachment B—Product Specifications

        Attachment C—ODS Content Certification Form

        Attachment D—Order Fulfillment Process Document, Rev. 1.0

5

--------------------------------------------------------------------------------



        THIS SUPPLY AGREEMENT ("Agreement") is entered into as of June 1, 2001
("Effective Date") by Lucent Technologies Inc., a Delaware corporation having a
principal place of business at 600 Mountain Avenue, Murray Hill, New Jersey
07974 ("Company") and FS Corp., a Delaware corporation having a principal place
of business at 67 Whippany Road, Whippany, New Jersey 07981-0903 ("Supplier").

        WHEREAS Company and Company's affiliated entities as defined in the
clause ORDERING COMPANIES desire to purchase from Supplier on an as-ordered
basis (subject to the minimum purchase obligations set forth in the clause
PURCHASE COMMITMENT) certain Products and Services further described below and,

        WHEREAS Supplier desires to sell to Company such Products and Services
ordered from time to time by Company in accordance with the terms and conditions
set forth below.

        NOW THEREFORE, in exchange for mutually beneficial consideration, the
sufficiency of which is hereby acknowledged, Company and Supplier agree as
follows:


Section I—OPERATIONAL TERMS


Article 1—Effective Period Of Agreement


        The effective period of this Agreement shall commence on the Effective
Date and shall, except as otherwise provided in this Agreement, continue in
effect thereafter for a period of forty (40) months ("Term"), or a longer term
if required per the clause CONTINGENCIES/DEPENDENCIES ON THE NOVUS SUPPLY
AGREEMENT. Expiration of this Agreement shall not affect the obligations of
either party to the other under the Orders accepted pursuant to this Agreement.


Article 2—Novus Transition Period and Interim Supply Agreement


        There will be a period of time between the Effective Date of this
Agreement and the time when Supplier establishes contractual privity with the
buyer of Company's Columbus manufacturing facility ("Novus EMS") which is hereby
defined as the "Novus Transition Period." It is the belief of Company and
Supplier that the Novus Transition Period will be six (6) months or less to
allow Supplier and Novus EMS to implement the necessary infrastructure to
conduct business with each other. During the Novus Transition Period, Company
will serve as Supplier's contract manufacturer for Product. Company's roles and
responsibilities as Supplier's Contract Manufacturer during the Novus Transition
Period are defined in a separate agreement hereby defined as the "Interim Supply
Agreement."


Article 3—Novus Supply Agreement


        The External Manufacturing Services Supply Agreement currently being
negotiated between Company and the Novus EMS is hereby referred to as the "Novus
Supply Agreement".


Article 4—Business Relationship


        Company and Supplier acknowledge that a strategic relationship is needed
by Company in order to insure the ongoing continuity of supply and service to
Company's end customers. As a strategic supplier to Company, Supplier agrees to,
within reason, (i) participate in Company's Strategic Supplier Council,
(ii) work collaboratively with Company, as requested, in support of Company's
product planning, systems engineering, and architectural design activities with
respect to power amplifiers, and (iii) participate in Supply Chain Network's
Supplier Relationship Program.

        The terms and provisions herein are based on the unique relationship
between Company and Supplier and are for the sole benefit of Company, Ordering
Companies, and Supplier. The terms and

6

--------------------------------------------------------------------------------


provisions of this Agreement cannot be relied on or used by Novus EMS or any
other third party manufacturer not a signatory hereto.


Article 5—Purchase Commitments


        For a period of 40 months, commencing on June 1, 2001, Lucent agrees to
purchase a minimum of $350 million of Product per Lucent fiscal year ("Annual
Purchase Commitment"), for each full year of the Agreement, which fiscal year
commences on October 1, 2001. The Annual Purchase Commitment will be
administered quarterly, with a Quarterly Purchase Commitment equal to the Annual
Purchase Commitment divided by four quarters multiplied by 80% (to allow for
fluctuations in business volume from quarter to quarter) or $70 million per
quarter.

        The commitment period for fiscal year 2001 is defined as the time from
the start of the Term through the end of fiscal 2001. The purchase commitment
for this period will be based on the annual commitment of $350 million pro-rated
to cover the number of days in the commitment period.

        Performance against the commitment will include all completed purchases
of and payment for the Products made during the commitment period, net of all
volume price considerations. Performance against the commitment will include
completed purchases from Ordering Companies.

        On the last day of fiscal quarters one through three, a true-up will be
calculated based on the Quarterly Purchase Commitment defined above. Failure to
meet the minimum Quarterly Purchase Commitment shall result in a True-up Payment
to be made by Company to Supplier no more than thirty (30) days from the end of
the fiscal quarter. The True-up Payment shall be calculated as follows:

(Difference between the Quarterly Purchase Commitment and Actual Product
Purchases during such quarter)x(.25) = Company Quarterly True-up Payment

        At the end of each fiscal year, an annual True-up will be conducted
based on the Annual Purchase Commitment for that year's commitment period. The
Annual True-up will be calculated as follows:

(Annual Purchase Year Commitment less Actual Product Purchases in such fiscal
year)x(.25)—(any quarterly Lucent True-up Payments made during such fiscal
year) = Company Annual True-up Payment

        In the event that Company makes any Quarterly True-up Payments during
the course of a year, but meets or exceeds its Annual Purchase Commitment,
Supplier will refund 100% of the True-up Payments by any of the following
methods to be selected by Company (on no less than 30 days advance notice):

•Full cash refund; or

•Credit towards future purchases; or

•Price reductions on future purchases; or

•Apply credit towards any future True-up Payments


Article 6—Changes to Purchase Commitment


        Company and Supplier reserve the right to review and propose
modifications to the Annual and Quarterly Purchase Commitments, based on changes
in technology, market, and industry trends (e.g., mobile subscriber growth,
mobile penetration rates, catastrophic events, and industry wide component
shortages) and Supplier's overall performance. No changes shall be approved
until mutually agreed upon by both Parties.

        Notwithstanding the above, upon no less than five (5) business days
prior written notice to Supplier, Company may suspend any or all of the then
remaining Purchase Commitments (pertaining to

7

--------------------------------------------------------------------------------


an individual product or products), subject to the effectiveness conditions
("Effectiveness Conditions") set forth below, if:

(1)The product experiences an Epidemic Failure as defined in the EPIDEMIC
CONDITION section of this Agreement.

(2)Supplier, for any reason, cannot deliver products in accordance with standard
order intervals as established pursuant to this Agreement, where such failure is
caused solely by Supplier and not by Company or the Novus EMS,

(3)Supplier fails to meet 75% of the agreed shipping or completion of
performance schedules established in Orders issued and accepted pursuant to this
Agreement in a calendar quarter,

(4)Supplier is in material breach of this Agreement.

        Any such suspension shall commence effective with the date of the notice
and continue until the earlier of (a) the end of any applicable period for cure
set forth in this Agreement, (b) Company's agreement, not to be unreasonably
withheld or delayed, that the matter giving rise to the suspension has been
resolved to Company's satisfaction, and (c) the Party's agreement that the
suspension period should be terminated. Company's Purchase Commitment shall be
reduced on a pro-rata basis for the period of any such suspension by an amount
equivalent to the quantity of the product or products that were planned to be
purchased during the suspension period. Calculation of the commitment reduction
shall be limited to the product or products that gave rise to the suspension.
The ending of the suspension shall not revive Company's obligation with respect
to the amount of the reduction.

        If a suspension commences as described above, and the matter giving rise
to the suspension has not been by then resolved to Company's reasonable
satisfaction, Company reserves the right upon written notice to Supplier to
terminate all or any portion of the then remaining Purchase Commitments
associated with the individual product or products that gave rise to the
suspension at any time after the later of the end of the stated suspension
period and the end of any applicable period for cure set forth in this
Agreement.

        In the event that it is determined that the relevant Effectiveness
Condition is not valid, then the Company's obligations with respect to the
obligations set forth in the clause PURCHASE COMMITMENTS shall be retroactively
reinstated.


Article 7—Payment Terms


        Payment shall be made no later than the 2nd business day of the 2nd
calendar month following the date of a correct invoice. Payment Terms will be
adjusted, if necessary, to ensure that the Payment Terms match the payment terms
set forth in the Novus Supply Agreement. During the Novus Transition Period,
payments shall be processed in accordance with Attachment D.


Article 8—Products


        For the purpose of this Agreement, the term "Product" or "Products"
shall include various power amplifiers that are included in Attachment A, and
any additional products that the parties may in the future agree that Supplier
shall provide to Company in accordance with the terms and conditions of this
Agreement. Products listed in Attachment A are categorized as follows:

General Availability Products—products that are Generally Available as of the
effective date.

Pre-General Availability Products—Products currently in design, but not yet
Generally Available

        Products shall be identified by Company's part number ("Comcode") and
manufactured in accordance with the current Product Specifications which shall
be identified and incorporated into the

8

--------------------------------------------------------------------------------

respective Orders. Standard Order intervals will be established by mutual
agreement after the Novus Transition Period.


Article 9—Services


        Unless otherwise agreed to between the parties in writing, for the
purposes of this Agreement, the term "Service" or "Services" may include but
shall not be limited to: out-of-Warranty repair, prototyping, distribution or
other services as Company may request and Supplier may provide, from time to
time that may be described in more detail in various statements of work or
Orders. Unless otherwise agreed to in writing between the parties, Supplier
shall perform all Services in accordance with the terms and conditions set forth
in this Agreement. Service fees shall be charged at a mutually agreed upon
price.

        Company may contract with Supplier, on mutually agreeable terms and
conditions, to provide current engineering and Repair Service and Return (RS&R)
support Services for mature and/or end-of-life Products that may not be
manufactured by Supplier.


Article 10—Specifications or Drawings


        Specifications (referred to herein as "Specifications") covering the
Products described in Attachment A, are made a part of this Agreement and
incorporated in this Agreement by reference. A list of current Product
Specifications, is included in Attachment B. Company represents that it is
providing to Supplier all Specifications reasonably necessary and in sufficient
detail for Supplier to fulfill its obligations under this Agreement with respect
to Products described on Attachment A. The Specifications may change to correct
inaccuracies in the Specifications as initially delivered and required changes
shall be by mutual agreement of Company and Supplier. Orders with Specification
changes shall only be presented in accordance with the provisions for Product
Changes set forth in this Agreement, or as otherwise agreed upon in writing
between Company and Supplier.

        Supplier agrees to provide to Company the technical or commercial
specifications that define the Product's functional performance as developed by
Supplier upon Company's request.


Article 11—Exclusivity


        Company and Supplier will enjoy a six-month exclusive buyer-supplier
relationship for the [            ](1) amplifier known as [            ](1).
This period will begin upon the first commercial shipment to Lucent or
January 1, 2002, whichever is sooner. During the exclusivity period, Supplier
will not ship the [            ](1), in volume, to customers other than Ordering
Companies. Supplier retains the right to market the [            ](1), conduct
trials with potential customers, negotiate supply agreements, and perform any
other commercial activities other than shipping in volume to non-Ordering
Companies as described above. If an extraordinary opportunity arises for
Supplier to sell the [            ](1) to another customer during the
exclusivity period, Supplier shall seek a waiver of the exclusivity requirement
from Company and Company shall grant such waiver subject to reasonable
conditions to be mutually determined. Exclusivity does not restrict Supplier's
right to design and develop other amplifiers for the [            ](1) or
[            ](1) markets, provided the form factor of such product differs from
the [            ](1) form factor by greater than 20% in at least one physical
dimension. No exclusivity is granted to Company for the supply of any Products
other than the [            ](1).

--------------------------------------------------------------------------------

(1) Confidential portions omitted and filed separately with the Commission.

9

--------------------------------------------------------------------------------


Article 12—Special Pricing


        The [            ](1) prices have been heavily discounted to support
Company's initial introduction of [            ](1) base station products. This
special pricing shall apply only up to the volumes defined in the initial
Company forecast as shown below and subject to the volume considerations shown
in Attachment A. Prices for quantities above these volumes are defined in
Attachment A. If Company has ordered the [            ](1) for delivery in a
fiscal year and Supplier cannot deliver completely against that order in that
fiscal year, the fiscal year's special price will be preserved for the balance
of the order up to the maximum volume discount.

--------------------------------------------------------------------------------

(1)Confidential portions omitted and filed separately with the Commission.


Maximum [            ](1) Quantity Purchase for Special Pricing


--------------------------------------------------------------------------------

  FY2001

--------------------------------------------------------------------------------

  FY2002

--------------------------------------------------------------------------------

  FY2003

--------------------------------------------------------------------------------

  FY2004

--------------------------------------------------------------------------------

      [         ](1) [         ](1) [         ](1) [         ](1)

--------------------------------------------------------------------------------

(1)Confidential portions omitted and filed separately with the Commission.


Article 13—Sales And Marketing Of Products


        During the term of this Agreement, Company shall be Supplier's preferred
distribution channel to all current and future service provider customers
utilizing Company's wireless base station equipment. During the term of this
Agreement, Supplier will not sell Product, without Company's reasonable
approval, directly to wireless service providers for use with Company base
stations and will direct inquiries for Product from service provider customers
to the appropriate Company associate. This requirement is intended to allow
Company to manage the sale of spares and individual amplifiers to its service
provider customers and shall only apply to the Products currently listed in
Attachment A. To the extent requested by Supplier, Company agrees to use
Supplier to supply customers identified by Supplier to Company as inquiring
about Products or services for the Products.


Article 14—Manufacturing Sourcing Requirements


        Supplier commits that it shall utilize, during the term of and subject
to the provisions of this Agreement, the Novus EMS as Supplier's manufacturing
source location for a percentage of Supplier's manufacturing requirements for
Products that are sold to Company. The exact percentage requirement shall be
identical to the requirements percentage defined in the Novus Supply Agreement
between Lucent and the Novus EMS, unless otherwise agreed to by Company and
Supplier. It is expressly understood and agreed that if Novus EMS is in breach
of the Novus Supply Agreement (after due notice and opportunity to cure), then
Supplier shall have the right to use another manufacturer to meet its
obligations under this Agreement (as more fully set forth in the SUSPENSION OF
AGREEMENT BY SUPPLIER clause) and that nothing herein shall prohibit Supplier
from having recourse against Novus EMS for damages incurred by Supplier.

        Company acknowledges that the terms of this Agreement contain certain
assumptions regarding the terms and conditions of the Novus Supply Agreement. In
exchange for Supplier's commitment to utilize Novus EMS as Supplier's
manufacturing supply source (as set forth in the preceding paragraph), Company
agrees to indemnify and hold harmless Supplier from any adverse effect directly
caused by any terms and conditions in the final Novus Supply Agreement that are
inconsistent with the assumptions used to develop the terms and conditions of
this Agreement. Company and Supplier will mutually agree to various remedies to
keep Supplier whole, including, but not limited to, adjustments to product
prices, repair prices, service fees, product lead times, repair intervals,
volume commitments and cure periods. In addition, Company and Supplier
acknowledge and agree that modifications, which shall be mutually agreed upon,
to the terms and conditions of this Agreement may be required as a result of the
final terms and conditions of the Novus Supply Agreement.

10

--------------------------------------------------------------------------------


        Further, Company and Supplier agree that when Novus EMS and Supplier
have reached the point where they can enter into a direct supplier/customer
relationship, independent of Company, the Company will either assign the Novus
Supply Agreement to Supplier or Supplier and Novus EMS will replicate the Novus
Supply Agreement; i.e. Supplier will receive the same supply agreement that
Company had with Novus EMS, except that the Supplier's name will be put
throughout the agreement replacing Company.


Article 15—Contingencies/Dependencies on the Novus Supply Agreement


        The Parties agree that mutually agreed upon reasonable modifications to
the terms and conditions of the Agreement will be required as a result of the
final terms and conditions of the Novus Supply Agreement once replicated or
assigned (with respect to obligations associated with the Products) to Supplier.

        The following illustrate known contingencies or dependencies that will
exist between this Agreement and the Novus Supply Agreement. The Parties
recognize that other contingencies or dependencies may exist or arise as a
result of the Novus negotiations and will be added to this list:

•Pricing from Novus EMS to Supplier

•Repair and Return Process, Turnaround Time, and Pricing from Novus EMS to
Supplier

•Warranty period and scope from Novus EMS to Supplier

•Stranded Inventory and other related liabilities from Novus EMS to Supplier

•Payment Terms between Novus EMS and Supplier

•Manufacturing Sourcing Requirements from Novus EMS to Supplier

•Product Order Intervals and Lead Times

•Damage provisions

•Cure Periods


Article 16—Ordering Companies


        Company or any affiliated corporation, partnership, or venture, both
U.S. and foreign (collectively, the "Affiliates"), as may be designated in
writing by Company, may order under this Agreement provided it is creditworthy
in the reasonable opinion of Supplier. An affiliated corporation, partnership,
or venture is an entity, a majority of whose voting stock or ownership interest
is owned directly or indirectly by Company. Any contract or order issued under
this Agreement will be a contractual relationship between the Ordering Company
and the Supplier and Supplier shall look only to the Ordering Company for
performance of the Ordering Company's obligations under such contract or order.

        Company reserves the right to enable certain designated Company
subcontractors or suppliers, which are not in the business of manufacturing the
Products or equipment similar to the Products, the opportunity to purchase
Products at the prices set forth in this Agreement, subject to Supplier's
approval which approval shall not be unreasonably withheld. As a result, Company
may authorize in writing to Supplier and Supplier agrees in writing to sell
and/or ship Products to such approved Company subcontractors or suppliers. Any
purchase order issued by a Company subcontractor or supplier will be a
contractual relationship between Supplier and such subcontractor or supplier,
and Supplier shall look only to such subcontractor or supplier for performance
of its respective obligations under such purchase order unless otherwise agreed
in writing between Company and Supplier. Any purchase by Company's Affiliates,
subcontractors or suppliers, if and when fully paid, shall be included

11

--------------------------------------------------------------------------------


in Company's purchase volumes for the purpose of meeting Company's Purchase
Commitment under this Agreement.


Article 17—Pricing


A.    Pricing During the Novus Transition Period

        The Parties recognize that during the Novus Transition Period actual
manufacturing costs may be unclear. The parties agree to develop mutually
agreeable prices that shall apply during the Novus Transition Period. Said
prices shall be based on cost assumptions to be set as close to actual costs as
reasonably possible plus a mutually agreed upon Supplier mark-up that will be
set to provide an overall Supplier gross margin of no less than
[            ](2) percent on Products.

--------------------------------------------------------------------------------

(2)Confidential portions omitted and filed separately with the Commission.

B.    Methodology for Establishing Initial Prices Beyond the Novus Transition
Period

        The initial prices as set forth in Attachment A (the "Initial Prices")
are based on certain assumptions that may change as a result of the final
negotiations of the Novus Supply Agreement. The Parties agree that actual costs
from the Novus EMS may be different than the assumptions shown in the chart
below and the Parties agree that prices will be adjusted, as appropriate, to
fully reflect any differences between assumed and actual costs.

        The Novus EMS Mark-up assumption is based on the "Lucent Technologies
Per Unit Pricing Formula" version 2.0 as included in the Novus Supply Agreement.
It is assumed this pricing formula will be used to derive the prices the Novus
EMS will charge to Supplier for the Products manufactured.

        The Initial Prices were derived based on the following Cost of Goods
Sold (COGS) assumptions, where

COGS = MOC × (1+EMS Markup),
and where:

MOC = the product's Material Only Cost (MOC), and

EMS Markup = Novus EMS Price to Supplier less the MOC as a percentage of MOC.
The Novus EMS Price is the price charged to the purchaser under the Novus Supply
Agreement (which shall include all charges by the Novus EMS required to
manufacture and deliver the finished Product).

Product


--------------------------------------------------------------------------------

  Initial MOC Assumption

--------------------------------------------------------------------------------

  EMS Markup
(% of MOC)

--------------------------------------------------------------------------------

  850 ULAM (P2)   $ [         ](3) [         %](3) 1900 ULAM (P2)   $ [        
](3) [         %](3) 1900 ULAM (P3)   $ [         ](3) [         %](3) CLAM (v1)
  $ [         ](3) [         %](3) PLAM (v1)   $ [         ](3) [         %](3)
ILAM (v1)   $ [         ](3) [         %](3) PCS DBS (44WA39)   $ [         ](3)
[         %](3) 850 DBS (ECJ2B)   $ [         ](3) [         %](3)

--------------------------------------------------------------------------------

(3)Confidential portions omitted and filed separately with the Commission.

C.    Revisions to Initial Prices

        The Parties understand and agree that the Initial Prices are based on
the COGS assumptions shown above. After the execution of the Novus Supply
Agreement, the COGS assumptions will be replaced with the actual COGS from the
Novus EMS to Supplier; but it is understood and agreed that the Supplier's
Markup shall be preserved such that Supplier's overall gross margin remains at
or above [            ](3) percent.

--------------------------------------------------------------------------------

(3)Confidential portions omitted and filed separately with the Commission.

12

--------------------------------------------------------------------------------

        Any cost impact resulting from modifications to the pricing model, or to
any of the individual cost factors that feed the model, will result in revisions
to the Initial Prices calculated as follows and will result in an amendment to
Attachment A with revised Initial Prices ("Revised Initial Prices").:

Revised Initial Price = Initial Price × (1 + C)
where:

Initial Price = product price as shown in Attachment A, and

C = % change in initial COGS.

D.    Volume Based Prices

        Discounted prices for volume purchases are shown in Attachment A and
shall apply to each individual purchase order placed by Company. Should actual
shipments fail to meet the ordered quantity required to qualify for the
discounted price or exceed the quantity required to receive a greater discount,
a true-up process will be conducted at the end of each fiscal year.


Article 18—Price Adjustments


        Due to Lucent's Manufacturing Sourcing Requirement that Supplier utilize
the Novus EMS for the manufacture of Products, the Parties agree that any
changes in the prices charged by Novus EMS to Supplier as a result of a change
in the below cost elements will be passed on to Company in the form of price
adjustments so that Supplier's overall gross margin is not affected by Novus
EMS's price changes. If requested by Company, Supplier will substantiate changes
in prices with proof reasonably satisfactory to Company. Changes in the cost
elements listed below are limited to changes driven by the Novus EMS and do not
include changes driven by Supplier such as cost changes resulting from the
correction of design defects or design improvements that alter material or labor
costs. The foregoing does not apply to Product manufactured by other than the
Company or the Novus EMS.

        It is assumed that the price charged by the Novus EMS to Supplier is
derived using the "Lucent Technologies Per Unit Pricing Formula" version 2.0,
and Price Adjustments will be calculated as follows:

New Price = Old Price × (1 + C)
where:

Old Price = the current product price prior to incorporating COGS impact
C = % impact on COGS, and, for the purposes of this calculation, only those
costs elements outlined below shall be
included in determining the value of C:

Cost Elements of the "Lucent Technologies Per Unit Pricing Formula" to be
Included in Price Adjustment Calculations*:

1.Material Direct and Overhead (Raw Material Mark-up Rate)

2.Value Add Direct and Overhead.

3.Labor Rate.

4.Labor Hours. Changes in Labor hours will be included in changes of Novus EMS
costs when such changes are due to changes in efficiency of the factory. Labor
hour increases or decreases driven by design related changes shall not be
included. For example, design improvements that change the labor content of the
product shall not be included.

5.Workmanship Warranty.

6.SG&A (Sales, General, and Administrative).

13

--------------------------------------------------------------------------------

7.Net Operating Profit (ROS) Factor

8.Income Tax Factor.

9.Taxes on the Purchase of Raw Material**.

10.Taxes on the Sale of Finished Goods**.

11.Material Only Costs (MOC)

*  The list of elements included in the price adjustment process will be
modified, as needed, to ensure consistency with future versions of the "Lucent
Technologies Per Unit Pricing Formula" or any other pricing formula that may be
employed by Company or Novus EMS.

** The "Lucent Technologies Per Unit Pricing Formula" assumes these costs to be
zero for business conducted in the United States. These cost elements will be
included in price adjustments for business conducted outside the United States
under the terms of the Agreement or in the event that the United States
implements such taxes for the products covered in the Agreement.

        The Novus Supply Agreement, revision 7.0, provides for price adjustments
by the Novus EMS to occur quarterly. To maintain alignment of the Novus EMS
costs and Supplier prices, Supplier and Company will conduct quarterly reviews
of the Novus EMS price calculations and implement adjusted prices per the
definitions set forth above. The adjusted prices will take effect on the same
date as the changes in Novus EMS costs. If a situation occurs such that Product
is shipped prior to implementation of the adjusted prices, a true-up process
will be conducted at the end of the quarter. Should a need arise to adjust
prices between quarterly reviews, the Parties agree to review requested
adjustments and mutually agree on the appropriate adjustments and implementation
schedule.


Article 19—Cost Reductions


        Supplier's price reduction commitments per the schedule shown in
Attachment A are based on purchase volumes, component cost trends, and
aggressive redesign efforts. The parties recognize that the introduction of
lower priced versions of the Products may require qualification or other testing
prior to implementation and Company commits to completing the required testing
and product approvals with sufficient lead time to meet the scheduled
availability dates shown in Attachment A. Company shall be responsible for the
costs of all Company required testing performed by Company unless otherwise
agreed by Supplier.


Article 20—Continuing Availability


        Supplier shall offer for sale to Company, during the Term of this
Agreement, and for at least one (1) year after the expiration of this Agreement,
Product conforming to the Specifications set forth in this Agreement. For
Pre-General Availability Products, Supplier further shall offer for sale to
Company, during the term of this Agreement and (subject to reasonable
availability from Novus EMS or another manufacturer reasonably satisfactory to
Company and Supplier) until seven (7) years after the expiration of this
Agreement, maintenance, replacement, and repair parts ("Parts") which are
functionally equivalent in form and fit for the Product covered by this
Agreement. For General Availability Products, Parts shall be offered for sale
(subject to reasonable availability from Novus EMS or another manufacturer
reasonably satisfactory to Company and Supplier) until five years after the
expiration of this Agreement or five years after a Product is discontinued by
Supplier, whichever come first. The price for the Product and Parts shall be the
price set forth in Supplier's then current agreement with Company for said
Product or Parts. If no such agreement exists, the price for said Product or
Parts shall be set by Supplier, which price shall be a reasonably competitive
price for said Product or Parts at the time for delivery. The Product and Parts
shall be warranted as set forth in the WARRANTY section of this Agreement. If
Supplier is unable to continue to supply Product pursuant

14

--------------------------------------------------------------------------------


to the terms of this Agreement, or discontinues manufacture of Product during
the term of this Agreement, Company shall be entitled to one year's advance
notice (except where a court or other governmental authority shall enjoin or
prohibit Supplier from manufacturing Product).

        In the event Supplier fails to supply such Product or Parts or Supplier
is unable to obtain another source of supply for Company within ninety days of
Company's written request, then Company shall be free to identify and designate
a manufacturer for such Product or Parts, subject to Supplier's consent (such
consent not to be unreasonably withheld), and Supplier shall work
collaboratively with such designated manufacturer, including providing the
designated manufacturer (without obligation of or charge to Company) with the
technical information or any other rights required so that the designated
manufacturer can manufacture such Product or Parts, with Supplier, Company and
the designated manufacturer agreeing to reasonable pricing, markups, and
confidentiality conditions.

        The technical information includes all technical information reasonably
needed by the designated manufacturer to manufacture the Product and Parts.


Article 21—Product Changes


        The prices and availability dates set forth in Attachment A assume the
design requirements for all products covered by the Agreement are final prior to
the start of the Term. Subsequent changes to design requirements may result in
changes to product prices and/or delivery schedules. Changes to design
requirements and corresponding price/delivery changes shall be mutually agreed
upon by the Parties in writing and shall follow the general guidelines of
notification six months prior to product availability.

        In accordance with the notification procedures specified in the clause
NOTICES, Supplier shall provide Company with at least thirty (30) days prior
written notice of any change proposed to be made by Supplier to the
Specification of the Product furnished under this Agreement that would have
impact upon: (i) reliability, (ii) requirements of the Specification, or
(iii) form, fit, or function (as defined below). In cases where an
unsatisfactory condition exists and immediate action is required, the thirty-day
notification period shall be waived and Supplier shall provide verbal
notification followed by written confirmation.

"Form" shall mean changes in appearance visible to the user (customer, repair
personnel, developer) of the Product.

"Fit" shall mean changes in parts to components that are not physically
interchangeable.

"Function" shall mean changes that affect operational characteristics of the
Product or require the operator to change the method of operation.

        Company shall notify Supplier of Company's approval or disapproval of
the proposed changes within thirty (30) days after receiving Supplier's written
notice. Company shall not unreasonably withhold its approval of proposed
changes. If Company agrees to Supplier's proposed changes, all Product affected
by the changes and shipped after the effective date of the changes shall conform
to the changes, unless otherwise agreed to by the parties.

        If Company, in its reasonable discretion does not agree to the changes
proposed by Supplier, and Supplier states that Supplier cannot continue without
such changes, then in addition to all other rights and remedies at law or equity
or otherwise, and without any cost to or liability of Company, Company shall
have the right to terminate any or all Orders for Product that Supplier cannot
fill without such changes.

15

--------------------------------------------------------------------------------



Article 22—Delivery / Flexible Delivery Arrangements / Late Delivery


        Company intends to monitor Supplier's delivery performance. For the
purposes of evaluating Supplier's on-time delivery performance, it is understood
that delivery time is based on the time the Order is accepted by Supplier until
the time Product is delivered to Company's designated location in accordance
with the shipment terms of the Order (or such other terms as Supplier and
Company may agree to after placement of the Order). Company's delivery
requirement is that Supplier maintains a 100% on-time delivery performance based
upon Company's requested delivery date as stated in the Order placed by Company
and accepted by Supplier pursuant to this Agreement. Product may be delivered up
to three (3) business days early and zero (0) days late. Supplier shall not be
considered to have failed to deliver on time in cases where the delivery delay
is caused by the Novus EMS, errors by Company in its delivery instructions, or
by events identified in the clause FORCE MAJEURE. The requirements of this
clause shall take effect upon completion of the Novus Transition Period.

        Company may give written notice to Supplier requesting that Supplier
implement certain forms of "Flexible Delivery Arrangements", including, but not
limited to, Consignment, Dock-To-Shop, Build-To-Order, and/or Merge-in-Transit
for designated Material. Such notice shall specify the particular Ordering
Company and/or facility location(s), Material, and the requested implementation
date, and the particular delivery arrangement. Once so notified, Company and
Supplier agree to work together to implement such delivery arrangements as soon
as reasonably possible upon mutually agreeable terms, including any appropriate
price adjustments required to reflect increases in Supplier inventory and
handling costs.

        If Supplier fails to deliver conforming Product within the time frame
agreed to between the parties in this Agreement or an Order placed pursuant to
this Agreement, Company shall have the right to: (a) cancel the portion of such
Order not delivered on time; or (b) extend such delivery time frame to a later
date, subject, however, to the right to cancel as in (a) preceding if delivery
is not made or performance is not completed on or before such extended delivery
date. Further, if Supplier is not in compliance with the terms of the
MANUFACTURING RIGHTS clause, then Company can exercise its rights thereunder. If
Supplier is unable to meet the acknowledged delivery date(s) set forth in an
Order using the method of transportation set forth in the Order, Supplier shall
be responsible for paying all premium transportation costs necessary to deliver
the Product to Company by the acknowledged delivery date(s) indicated in the
Order.

        Supplier agrees to promptly notify the Company's buyer, as identified on
the Order, of any foreseeable condition that will affect Supplier's ability to
meet the acknowledged shipment date and Company's expected delivery date.
Supplier's compliance with the foregoing will not relieve Supplier of the
delivery performance requirements or other conditions set forth in this clause.


Article 23—Performance Metrics


        In addition to all other service and quality criteria referenced in this
Agreement, Company's Supply Chain Networks organization (SCN) may have formal
service and quality evaluation programs which SCN may use to evaluate or rate
Supplier's performance ("Performance Metrics"). SCN shall have the option of
negotiating with Supplier reasonable specific service and quality goals upon
completion of the Novus Transition Period. SCN will provide Supplier with
performance feedback and Supplier will provide SCN with action plans for
achieving such specific service and quality goals. SCN may make recommendations
and/or requests for corrective action under such Supplier Performance Rating
Program and Supplier agrees to work constructively with SCN to achieve these
mutually agreed upon goals and objectives. These programs will be conducted by
SCN as set forth in the clause PERFORMANCE REVIEW PROCESS.

        In the event Company or SCN reasonably asserts that Supplier, through no
fault of Company or Novus EMS, has failed to meet any of the minimum standards
set forth in the Performance Metrics (to

16

--------------------------------------------------------------------------------


be mutually defined and agreed upon), Company may give notice to Supplier of
performance failure specifying the specific standards that Supplier is alleged
not to have met. After receipt of such notice, Supplier shall respond to Company
within ten (10) business days with a Corrective Action Plan to correct such
asserted performance failure. If the Corrective Action Plan fails to cure the
asserted performance failure for such Product within ninety (90) days or other
time period mutually agreed to by the parties, this shall be deemed a default
under the DEFAULT clause, and in addition to its other remedies, Company may
purchase the involved Product from a source other than Supplier by invoking all
of its rights under this Agreement, including, but not limited to, its rights
under the MANUFACTURING RIGHTS clause. In the event of a dispute over Supplier's
failure to meet the minimum standards or reasonableness or responsiveness of the
Corrective Action Plan, the parties shall attempt to resolve such dispute
through the process set forth in the clause DISPUTE RESOLUTION.


Article 24—Stranded Inventory


        In the event of a

(i)complete or partial termination or rescheduling of an Order by Company; or

(ii)change in Specifications or a Company-directed engineering change; or

(iii)change in Forecast which results in a zero (0) projected requirements
within the subsequent twelve (12) month period

for any Product under the Agreement, the affected material (finished goods, work
in progress, and raw material) will be considered "Stranded Inventory". Upon
receipt of notice from Company of an event as defined in i, ii, or iii above,
Supplier will immediately cease procurement of inventory for Product and notify
Company of the existence of Stranded Inventory as soon as reasonably possible.
Within fifteen (15) business days of Supplier's notice to Company, Company will
confirm whether or not Product is indeed Stranded Inventory based on the above
definition.

        To the extent commercially reasonable for the type of Stranded Inventory
in question, Supplier will take the following steps to mitigate such Stranded
Inventory once it has been notified by Company that it considers such Product to
be Stranded Inventory:

(a)attempt to utilize Stranded Inventory for other Products manufactured for
Company;

(b)attempt to utilize Stranded Inventory for products manufactured for
Supplier's other customers;

(c)attempt to return raw materials and components to the original material
vendor; and

(d)attempt to sell any of the commercially available raw materials and/or
components to a third party.

        Such mitigation efforts by Supplier will continue for a period of
fifteen (15) business days, or longer if mutually agreed to by both parties,
from the end of the fifteen (15) day period as set forth above. Following such
mitigation period, Supplier will provide Company with documentation regarding
mitigation efforts, and Company will provide Supplier with payment or purchase
orders for the remaining Stranded Inventory.

        Company's liability for the Stranded Inventory to Supplier shall be
limited to the unit price set forth in the purchase order for:

1)One hundred percent (100%) of finished goods forecasted requirements for weeks
1 through 6, based on the forecast in effect when the Product was manufactured,
and

17

--------------------------------------------------------------------------------

2)Additional charges incurred by Supplier from the Novus EMS for Stranded
Inventory if Supplier can demonstrate that this is due primarily to Company's
termination or change notice.

        Charges for termination shall not exceed the remaining value of the
Order.

        No such charges will be payable if within sixty (60) days after notice
of termination or rescheduling, the Product being terminated or rescheduled is
ordered by Company.


Article 25—Electronic Commerce


        Supplier and Company agree that they will work diligently to implement
and utilize electronic means to issue Orders, Order acknowledgments, Order
changes, invoices, electronic funds transfer, ship notices, transmit Leading
Edge Procurement information, electronic mail or such other communications as
may be agreed upon by Supplier and Company for the transmission and receiving of
information under this Agreement ("Electronic Commerce"). However, Supplier may
not refuse to accept any Ordering Company's Order that is not entered via
Electronic Commerce.


Article 26—Quality


        Product shall meet the quality requirements as set forth in the Product
Specifications and mutually agreed by Company and Supplier. Quality Metrics will
be defined in accordance with PERFORMANCE METRICS. If Company rejects any or all
Product for failing to meet the Specifications, Company may have rejected
Product replaced by Supplier. This clause shall take effect upon completion of
the Novus Transition Period.

        Supplier agrees to maintain and render quality, reliability, and yield
data of the type and frequency specified by Company and mutually agreed upon by
Supplier to assure proper control of Product quality and reliability, solely to
the extent such data is available from the Novus EMS. This data may include such
items as in-process yields, quality control, and quality assurance records.
Supplier shall furnish and render additional reports as may be reasonably
requested by Company and solely to the extent such data is available from the
Novus EMS, including but not limited to the following reliability information by
Comcode:

MFT1—Field Return Causes—By Manufacture Date
MFC1—Field Failure Rates—By Manufacture Date
MFT3—Return Cause Codes—By Manufacture Date
MFT2—Corrective Action History
MFC2—Cause Code Pareto Chart
RFT1—Field Return Causes—By Received Date
RFC1—Field Failure Rates, By Received Date
RFT3—Return Cause Codes—By Received Date
MOT1—Out of Box Return Causes—By Manufacture Date
MOC1—Out of Box Failure Rates—By Manufacture Date
MOT3—Return Cause Codes—By Manufacture Date
MOC2—Cause Code Pareto Chart
MFPT1—Field Return Parts Usage—By Manufacture Date
RFPT1—Field Return Parts Usage—By Received Date
FPC2—Field Return Parts Usage Pareto
MOPT1—OOB Return Parts Usage—By Manufacture Date
MC2—OOB Return Parts Usage Pareto
RR—TL-9000 RR Calculations and Chart
FSUMC3—Field Summary by MFG Date and Receive Date vs Cumulative Shipments

18

--------------------------------------------------------------------------------

        If a report requested by Company causes Supplier to incur unreasonable
preparation costs, Supplier shall notify Company of such costs and request
reimbursement of such costs. If Company refuses to reimburse such costs,
Supplier may choose not to prepare the requested report.

        Non Conforming Product Corrective Action Procedure: Supplier and Company
will work together to define a procedure for resolving non-conformities detected
at the Company's Systems Integration Center that includes the following:

1.A corrective action request (CAR) initiated by Company and e-mailed directly
to the Supplier's program manager (or other designated person) requesting a
response with corrective action. The CAR will include sufficient detail to
adequately describe the product affected and the nature of the alleged
non-conformity.

2.A corrective action response from Supplier to Company that includes:

—The initial action taken to confirm the existence of the non-conformity.

—Initial action taken to prevent future non-conformities.

—An explanation of the root cause of the problem.

—The proposed corrective action or solution to the problem.

—The actual or planned implementation date of the corrective action.

—The plans for verifying that the corrective action was effective.


Article 27—Epidemic Condition


        Notwithstanding any other provision of this Agreement, if during the
Term of this Agreement and for seven (7) years after the last shipment date of
Product under this Agreement, Company notifies Supplier that Product shows
evidence of an "Epidemic Condition," Supplier shall prepare and propose a
Corrective Action Plan ("CAP") with respect to such Product within five
(5) working days of such notification, addressing implementation and procedure
milestones for remedying such Epidemic Condition(s). An extension of this time
frame is permissible upon mutual written agreement of the parties. Epidemic
Condition shall not include any defects, design flaws, failures modes, or other
such causes of Epidemic Conditions that were in existence prior to the transfer
of Products from Company to Supplier, nor shall it include Products manufactured
by Company or the Novus EMS during the Novus Transition Period

        Upon notification of the Epidemic Condition to Supplier, Company shall
have the right to postpone all or part of the shipments of unshipped Product, by
giving written notice of such postponement to Supplier, pending correction of
the Epidemic Condition. Such postponement shall temporarily relieve Supplier of
its shipment liability and Company of its shipment acceptance liability. Should
Supplier not agree to the existence of an Epidemic Condition or should Company
not agree to the CAP (such agreement not to be unreasonably withheld), then
Company shall have the right to suspend all or part of its unshipped Orders of
the Product without liability to Company until such time as a mutually
acceptable solution is reached or verification that an Epidemic Condition does
not exist.

        An Epidemic Condition will be considered to exist when one or more of
the following conditions occur:

(a)Failure reports or statistical samplings show that Product tracked by Company
or Supplier contains a potential safety hazard (such as risk of personal injury
or death, fire, explosion, toxic emissions, etc); or

19

--------------------------------------------------------------------------------

(b)A failure of the Product to meet the regulatory requirements in effect at the
time the Product was purchased by Company and such failure creates a condition
causing a loss of service to end-users or inoperability of the Product; or

(c)A failure of the Product to conform to the Specification where such failure
causes the field failure rate of Product to exceed twice the acceptable failure
rate as defined in the Specification;

        Only major form/fit/functional and visual/mechanical/appearance defects
are considered for determining Epidemic Condition. Product may be either sampled
or, at Company's option, 100% audited at Company's or Supplier's warehouses,
factories, or Company's customers' locations. If Product is sampled, the data
must have eighty percent (80%) or better statistical confidence.

        An Epidemic Condition shall not include isolated or random defects,
flaws and/or failures, or failures due to Company or customer misapplication,
unauthorized repairs, utilization of parts not approved by Supplier, or chain
failures induced by internally or externally integrated subassemblies.

        In the event that an Epidemic Condition shall occur, the parties shall
agree to cooperate with each other in the investigation of the root cause of the
failure. Supplier shall:

(a)Provide technical and/or product support resources reasonably necessary to
meet a mutually agreed upon remedy and implementation schedule, which shall be
dictated by the urgency of the problem and its effect on Company's customers and
Supplier's business. Company shall provide Supplier with a reasonable amount of
technical assistance to identify Epidemic Conditions; and

(b)Upgrade, repair, replace, or retrofit all Product reasonably requiring change
to remedy the Epidemic Condition at no additional charge to Company. Supplier
shall bear the entire cost of redesigning the Product, if required, and
implementing the necessary changes. Supplier shall bear risk of loss or
in-transit damage for such Product.

        If Supplier is unable to develop a mutually agreeable remedy, or does
not adequately take into account the business interests of Company, as
reasonably agreed by the parties, Company may develop and implement such remedy
and, in such case, implementation costs and risk of in-transit loss shall be
borne by Supplier (except for Product with flaws or errors in design by
Company).

        Notwithstanding the foregoing, in no event shall Supplier be liable for
repairs, redesign costs, risk of loss, in-transit damage, or any other claim for
any Epidemic Condition resulting from errors or flaws in Product design by
Company, or from errors in a Company Product Specification, or from improper
performance of equipment not supplied by Supplier. If Supplier takes corrective
action and it is later determined that the Material is not the cause of the
Epidemic Condition, then Company shall reimburse Supplier for any costs
previously paid by Supplier to remedy the Epidemic Condition.


Article 28—Warranty


        Supplier warrants to Company and its customers that Product furnished
will be new, merchantable, free from defects in design, material and workmanship
and will conform to and perform in accordance with the Specifications or as the
Products have heretofore performed, as applicable. These warranties extend to
the future performance of the Product and shall continue for a period of
twenty-seven (27) months from date of delivery to Company pursuant to the
DELIVERY TERMS/TRANSFER OF TITLE AND RISK OF LOSS section. These Warranties
shall not extend to or be provided on Product manufactured by Company prior to
the date of this Agreement or hereafter until the end of the Novus Transition
Period.

        Supplier also warrants to Company that services will be performed in a
commercially reasonable and workmanlike manner. If Product furnished contains
manufacturers' warranties, Supplier hereby

20

--------------------------------------------------------------------------------


assigns such warranties to Company to the extent assignable. THE FOREGOING
WARRANTIES ARE IN LIEU OF AND EXCLUDE ALL OTHER EXPRESS OR IMPLIED WARRANTIES,
INCLUDING BUT NOT LIMITED TO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

        All warranties shall survive inspection, acceptance and payment. Product
returned within the warranty period will be, at Company's option, repaired or
replaced (with a new or refurbished Product, at Supplier's option) by Supplier
at no charge. Outbound transportation charges and risk of loss and damage in
transit for warranted material will be borne by Supplier. Inbound transportation
charges and risk of loss and damage will be borne by Company.

        Warranties for repaired Product will be the greater of ninety (90) days
or the remainder of the warranty period. If repairs are performed by Company or
by a third party, either of which is not authorized by Supplier, then such
repairs shall void the warranty on the Product and Supplier shall have no
obligation to an Epidemic Condition later discovered relating to such repaired
Product.

        Company shall retain warranty responsibility for the General
Availability Products manufactured by Company that are currently in the field,
in inventory or in production prior to the Effective Date of the Agreement.

        For Product produced after the Effective Date of this Agreement until
the closing of the sale of Company's Columbus manufacturing facility to the
Novus EMS, Supplier will obtain a manufacturer's warranty for the Product from
Company and such warranty shall be assigned by Supplier to Company as end
purchaser without additional representations or warranties.

        For Product produced between the closing of the sale of Company's
Columbus manufacturing facility to the Novus EMS and the end of the Novus
Transition Period, any manufacturer's warranty for the Product assigned to
Supplier shall be thereafter assigned by Supplier to Company as end purchaser
without additional representations or warranties.


Article 29—Repairs Not Covered Under Warranty


        In addition to Supplier's repair and replacement obligations set forth
in the WARRANTY clause, Supplier further agrees to provide repair and
replacement services for Product after the end of the Novus Transition Period
for the remainder of the Term of this Agreement and for an additional six
(6) years after the expiration of this Agreement. Pricing for the repair and
replacement services shall be established by mutual agreement under a separate
services agreement.

        Company may contract Supplier on mutually agreed terms for repair and
replacement services for Company-manufactured amplifiers that currently reside
in the field, in inventory, or in production prior to the Effective Date of this
Agreement.

        Unless otherwise mutually agreed upon, Supplier shall ship the repaired
Product, or a replacement therefore, which meets the Specifications set forth in
this Agreement or Order placed pursuant to this Agreement, to the appropriate
location as shown on the Company repair Order within thirty (30) days of receipt
of the returned Product or other interval as dictated by the Novus Supply
Agreement. With the concurrence and scheduling of Company, Supplier may elect to
perform repairs on site.

21

--------------------------------------------------------------------------------




        If Product is returned to Supplier for repair as provided for in this
clause and Supplier determines that the Product is beyond repair, Supplier shall
notify Company. Upon Company's request, Supplier shall sell to Company
replacement Product at the then current contract price, or if no such contract
price exists, at a price set by Supplier which price shall be a reasonably
competitive price for said Product at the time for delivery. Replacement and
repaired Product shall be warranted as set forth in the WARRANTY clause.

        Company shall assume the risk of loss and damage in transit and
transportation costs for both inbound and outbound transportation.

        If Company returns Product to Supplier for repair after the expiration
of the warranty period and Supplier tests such Product upon its return to
Supplier and finds that the Product conforms to the Specifications in this
Agreement, then the Company shall pay a no fault found fee of $150. Supplier
will provide reasonable back up or test results to support its finding of no
fault upon request by the Company.


Article 30—Repair Procedures


        Per the clause CONTINGENCIES/DEPENDENCIES ON THE NOVUS SUPPLY AGREEMENT,
Repair Procedures will be defined by Supplier with the Novus EMS. When such
Repair Procedures are finalized and mutually agreed upon in writing by the
Parties under a separate services agreement, this Agreement shall be deemed to
be amended to incorporate the procedures. During the Novus Transition Period,
Company shall be responsible for all warranty and out-of-warranty repairs and
all associated costs thereof.

        It is expressly understood and agreed to by Supplier that this Agreement
does not grant Supplier an exclusive privilege or right to repair or replace any
or all of the Product purchased under this Agreement. Company is afforded the
right and is entitled to perform the repairs or Company may elect to contract
with other third parties for the required repair or replacement services. If
repairs are performed by Company or by a third party, either of which is not
authorized by Supplier, then such repairs shall void the warranty on the
Product.


Article 31—Executive Reviews


        Supplier will conduct Semi-annual Executive Reviews with Senior
Executives from each company (CEO of Supplier, Company's SCN Executive VP
equivalent or higher, and Company's WNG COO equivalent or higher). Meetings will
include a review of Supplier's delivery performance; product quality; new
product introductions; price; market, industry, and technology trends; and any
other issues deemed appropriate by the parties. The discussion on price will
include a review of comparable industry prices (price per watt) and Company's
price objectives. If actual prices charged to Company exceed the price
commitments shown in Attachment A because of items other than cost pass-throughs
from the Novus EMS (See Price Adjustment), the parties will work together to
identify the root causes and develop a corrective action plan. These reviews are
intended to ensure open communications between the parties and continued
development of the parties' strategic relationship.


Article 32—Performance Review Process


        Company and Supplier will participate in Performance Reviews on a
quarterly basis, or as frequently as reasonably needed/requested by either
Supplier or Company, for the purpose of reviewing the following information:

(a)Transitional / Implementation related issues impacting Supplier or Company

(b)Market Conditions and Industry Trends

22

--------------------------------------------------------------------------------

(c)Supplier's current and projected manufacturing capacity plans and Company's
current and projected Product requirements

(d)Actual Product Prices vs. Target Product Price Objectives

(e)Current Product Pricing

(f)Annual and Quarterly Purchase Commitments

(g)Supplier performance against Company operational performance objectives

(h)Open corrective action plans if applicable

(i)Supply Line Issues / Inventory status

(j)Electronic Commerce engagement

        The specific details (meeting dates and places, planning horizons, data
requirements, etc.) for these quarterly management review meetings will be
agreed to between the respective parties.

        Each party shall be entirely responsible for its own costs associated
with participating in the performance review process.


Article 33—Notices


        Any notice or demand which under the terms of this Agreement, Order or
under any statute must or may be given or made by Supplier or Company shall be
in writing and shall be given or made by confirmed facsimile, or similar
communication or by certified or registered mail addressed to the respective
parties as follows:

Company


--------------------------------------------------------------------------------

  Supplier

--------------------------------------------------------------------------------

Lucent Technologies Inc.
Supply Chain Networks
5159 Settlement Drive
New Albany, OH 43054
Attn: Global Supplier Manager   FS Corp.
67 Whippany Road
Whippany, NJ 07981-0903
  
Attn: Lucent Program Manager

        The above addresses may be changed at any time by giving ten (10) days
prior written notice as above provided. Notices shall be effective upon receipt.


Article 34—Dispute Resolution


        If an unresolved dispute arises out of, or relates to, this Agreement or
Order placed pursuant to this Agreement or its breach, upon receipt of written
notice outlining such dispute or breach, the respective senior management
representatives designated below shall be provided written notice requesting
immediate resolution of such dispute. The length of time to resolve such dispute
shall be as defined in the written notice, but shall not be less than twenty
(20) business days. The parties' initial senior management representatives are:

Company's Sr. Mgmt. Representative


--------------------------------------------------------------------------------

  Supplier's Sr. Mgmt. Representative

--------------------------------------------------------------------------------

Joe Carson
Vice President Supply Chain Networks
200 Lucent Lane
Cary, NC 27511   Joe Lipowski
Chief Technology Officer
67 Whippany Road
Whippany, NJ 07981-0903

        If the designated senior management cannot resolve the dispute within
five (5) business days, then within ten (10) business days of the initial notice
of dispute either party may elect, on written notice to

23

--------------------------------------------------------------------------------


the other party, to utilize a non-binding resolution procedure whereby each
presents its case, in good faith and full detail, before a panel consisting of
two senior executives of each of the parties at a neutral site. If a party
elects to use the procedure set forth in this clause, the other party shall
participate in good faith. The hearing shall occur no more than ten
(10) business days after a party serves notice to use the procedure set forth in
this clause. The panel shall make an immediate non-binding recommendation to
resolve the dispute or to advise that the dispute cannot be resolved. The
parties shall each bear their respective costs incurred in connection with the
procedure set forth in this clause, except that they shall share equally cost of
the facility for the hearing.


Section II—GENERAL TERMS


Article 35—Acceptance of Purchase Order


        Subject to receipt of the actual Order by Supplier, if notice of
rejection of an Order is not received by Ordering Company within five
(5) business days from the date of the issuance thereof, such Order shall be
deemed to have been accepted by Supplier. As per the ORDERING PROCESS clause set
forth below, Company and Supplier agree that blanket purchase orders establish
specifications for Products and weekly forecasts assist Supplier in planning
manufacturing needs. Ship orders or releases against the blanket purchase orders
are the controlling documents to be relied upon by Company and Supplier with
respect to actual orders.


Article 36—Assignment


        Neither party shall assign this Agreement, except for moneys due,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld. However, either party shall have the right to assign to a
present or future affiliate, subsidiary, successor, or purchaser of all or
substantially all of the assets of the assigning party, or with respect to
Company, all or substantially all of the assets of its wireless business,
without consent. In the event of divestiture of any part of Company, the
divested portion shall have the right to acquire Products and Services under
this Agreement as an Ordering Company and subject to the approval process of an
Ordering Company. The monies received from such divested portion for Products
shall apply against the Purchase Commitment as set forth in PURCHASE COMMITMENTS
clause.


Article 37—Audit


        Supplier shall maintain accurate and complete records including, but not
limited to, a physical inventory, if applicable, of all: (i) costs incurred
under this Agreement which may affect: a) verification, re-determination, or
revision of prices under this Agreement; b) termination charges payable by
Company under this Agreement; c) all costs incurred for tooling under this
Agreement; d) quality conformance efforts; e) conformance or compliance efforts
with approved manufacturing processes and adherence to Company's specifications;
f) inventory used to manufacture Product; g) conformance with engineering
specifications; h) volumes purchased and purchase prices for all raw materials
procured in the performance of this Agreement; and (i) at Company's option, for
environmental audit purposes, all applicable records and access to facilities
impacting the life cycle of any Product manufactured under this Agreement.

        These records shall be maintained in accordance with recognized
commercial accounting practices so they may be readily reviewed and shall be
held until costs and conformance to terms of this Agreement have been finally
determined and payment or final adjustment of payment or the necessary
corrective action has been taken.

        Supplier shall permit Company, or at Company's option, Company's
representative to examine and audit the records described above and all
supporting records at all reasonable times upon prior written request from
Company to the extent such records and supporting records relate to this
Agreement,

24

--------------------------------------------------------------------------------


Orders for Products and Services, Services rendered under this Agreement, and
Products delivered, returned or repaired under this Agreement. Audits shall be
made not later than two (2) calendar year(s) after the (a) final delivery date
of Product ordered or completion of Services rendered or two (2) calendar
year(s) after expiration date of this Agreement, whichever comes later.


Article 38—Bankruptcy/Insolvency Termination


        Either party may terminate this Agreement by notice in writing:

(a)if the other party makes an assignment for the benefit of creditors (other
than solely an assignment of moneys due); or

(b)if the other party evidences an inability to pay debts as they become due,
unless adequate assurance of such ability to pay is provided within thirty
(30) days of such notice.

        If a proceeding is commenced under any provision of the United States
Bankruptcy Code, voluntary or involuntary, by or against either party, and this
Agreement has not been terminated, the non-debtor party may file a request with
the bankruptcy court to have the court set a date within sixty (60) days after
the commencement of the case, by which date the debtor party will assume or
reject this Agreement, and the debtor party shall cooperate and take whatever
steps are necessary to assume or reject the Agreement by such date.


Article 39—Choice Of Law


        This Agreement and all transactions under it shall be governed by the
laws of the State of New Jersey excluding its choice-of-laws rules and excluding
the Convention for the International Sale of Goods.


Article 40—Default


        Notwithstanding any other provision of this Agreement except for FORCE
MAJEURE, including, but not limited to the clause DISPUTE RESOLUTION, in the
event Supplier shall be in material breach of any of the terms, conditions, or
covenants of this Agreement or any purchase order (other than as a result of any
action or failure to act by Company or the Novus EMS) and such breach shall
continue for a period of thirty (30) days after the receipt of written notice
thereof by Supplier from Company, then in addition to all other rights and
remedies which Company may have at law or equity or otherwise, Company shall
have the right to cancel this Agreement and/or any Orders placed by Company
without any charge to or obligation or liability of Company. Notwithstanding the
foregoing, if the material breach is curable but not within thirty (30) days of
receipt of notice and Supplier has commenced and is diligently pursuing cure of
the material breach, then Supplier shall have an additional thirty (30) days, or
other period as mutually agreed, within which to cure the material breach before
Company can exercise its right to cancel this Agreement and/or any Orders placed
by Company.

        Notwithstanding any other provision of this Agreement except for FORCE
MAJEURE, including, but not limited to the clause DISPUTE RESOLUTION, in the
event Company shall be in material breach of any of the terms, conditions, or
covenants of this Agreement or any purchase order (other than as a result of any
action or failure to act by Supplier) and such breach shall continue for a
period of fifteen (15) days in the case of payment default or thirty (30) days
for any other breach after the receipt of written notice thereof by Company from
Supplier, then in addition to all other rights and remedies which Supplier may
have at law or equity or otherwise, Supplier shall have the right to refuse to
fill any Orders placed by Company without any charge to or obligation or
liability of Supplier. Notwithstanding the foregoing, if the material breach
(other than a payment breach) is curable but not within thirty (30) days of
receipt of notice and Company has commenced and is diligently pursuing cure

25

--------------------------------------------------------------------------------


of the material breach, then Company shall have an additional thirty (30) days
within which to cure the material breach before Supplier can exercise its right
to refuse to fill any Orders placed by Company.


Article 41—Delivery Terms / Transfer of Title and Risk of Loss


        After the end of the Novus Transition Period, title and risk of loss and
damage to Product purchased by Company shall transfer to Company when the
Product has been delivered by Supplier or Supplier's agent to i) Company's
specified carrier at the delivery point, or ii) as otherwise agreed to in
writing between the parties. When Supplier ships Products to Company from one
country to another, Company shall indicate its chosen INCOTERMS on its Orders to
Supplier.

        The delivery point shall be "Supplier's factory of manufacture": freight
charges "COLLECT", unless otherwise mutually agreed upon in writing.

        During the Novus Transition Period, title to Product shall transfer to
Company as follows: (a) until the sale of the Columbus Ohio manufacturing
facility to Novus EMS, title shall transfer from Company as manufacturer to
Supplier and then immediately be transferred to Company as Supplier's customer;
and (b) after the sale of the Columbus Ohio manufacturing facility to Novus EMS,
title shall transfer from Novus EMS to Company, then from Company to Supplier,
and immediately back from Supplier to Company as Supplier's customer. Risk of
loss and damage to Product during the Novus Transition Period shall be borne by
Company or Novus EMS as they shall agree.


Article 42—Export Control


        Supplier shall not and Company shall not request Supplier to use,
distribute, transfer or transmit any Products, software or technical information
(even if incorporated into other products) provided under this Agreement except
in compliance with U.S. export laws and regulations (the "Export Laws").
Supplier shall not and Company shall not request Supplier to, directly or
indirectly, export or re-export the following items to any country which is in
the then current list of prohibited countries specified in the applicable Export
Laws: (a) software or technical data disclosed or provided to Supplier by
Company or Company's subsidiaries or affiliates; or (b) the direct product of
such software or technical data. Supplier agrees to promptly inform Company in
writing of any written authorization issued by the U.S. Department of Commerce
office of export licensing to export or re-export any such items referenced in
(a) or (b). The obligations stated above in this clause will survive the
expiration, cancellation or termination of this Agreement or any other related
agreement.


Article 43—Force Majeure


        Neither party shall be held responsible for any delay or failure in
performance of any part of this Agreement to the extent such delay or failure is
caused by fire, flood, strike, civil, governmental or military authority, act of
God, or other similar causes beyond its control and without the fault or
negligence of the delayed or nonperforming party or its subcontractors.


Article 44—Forecasting


        Company will provide Supplier with weekly non-binding product and volume
forecasts through the use of forecasting methods agreed to between the parties.
Any forecasts provided by Company to Supplier do not represent a commitment to
purchase and are for planning purposes only.


Article 45—Ordering Process


        Upon completion of the Novus Transition Period, Company will begin
placing orders directly with Supplier. Company will place individual orders for
Product indicating product by comcode and description, quantity, price, required
delivery dates, relevant product specification and version, and any

26

--------------------------------------------------------------------------------


other relevant information. Alternatively, Company may place a blanket order for
Product indicating comcode and description, quantity, price, relevant product
specification and version, and any other relevant information without specific
delivery dates. Company will then issue an order to ship Product against the
blanket order ("Ship Order") which will specify the quantity to be shipped and
the required delivery date. All individual orders and Ship Orders are subject to
the applicable lead times to be defined in the Novus Supply Agreement.


Article 46—Identification


        Supplier shall not, without Company's prior written consent, make public
use of any trade name, trademark, logo, or any other designation or drawing of
Lucent Technologies Inc. or its affiliates ("Identification") in any
circumstances related to this Agreement, other than to affix such Identification
to Products sold to Company and Affiliates. Supplier shall remove or obliterate
any Identification prior to any use or disposition of any material rejected or
not purchased by Company. Supplier may affix its identification to identify
itself as a provider of Product to Company and Company agrees not to remove or
obliterate Supplier's identification.


Article 47—Indemnity


        At Company's request, Supplier agrees to indemnify, defend and hold
harmless Company, its affiliates, customers, employees, successors and assigns
(all referred to as "Company") from and against any losses, damages, claims,
fines, penalties and expenses (including reasonable attorney's fees) that arise
out of or result from: (1) injuries or death to persons or damage to property,
including theft, in any way arising out of or caused by the work or services
performed by, or material provided by Supplier or persons furnished by Supplier
except to the extent caused by the willful misconduct of Company or by Product
manufactured by Company; (2) assertions under Workers' Compensation or similar
acts made by persons who made Product for or furnished services for Supplier; or
(3) any willful failure of Supplier to perform its obligations then owing under
this Agreement.

        At Supplier's request, Company agrees to indemnify, defend and hold
harmless Supplier, its affiliates, customers, employees, successors and assigns
(all referred to as "Supplier") from and against any losses, damages, claims,
fines, penalties and expenses (including reasonable attorney's fees) that arise
out of or result from: (1) injuries or death to persons or damage to property,
including theft, in any way arising out of or caused by Product manufactured by
Company, or by Product manufactured in accordance with such Product's
Specifications (until such time as Specifications are modified by Supplier), or
services rendered heretofore by Company with respect to Product; (2) assertions
under Workers' Compensation or similar acts made by persons who made Product for
or furnished services for Company; or (3) any willful failure of Company to
perform its obligations then owing under this Agreement.


Article 48—Infringement


        Supplier shall indemnify and save harmless Company, its affiliates and
their customers, officers, directors, and employees (all referred to in this
clause as "Company") from and against losses, damages, liabilities, fines,
penalties, and expenses (including reasonable attorneys' fees) that arise out of
or result from any and all claims (1) of infringement of any patent, copyright,
trademark or trade secret right, or other intellectual property right, private
right, or any other proprietary or personal interest, and (2) related by
circumstances to the existence of this Agreement or performance under it, except
to the extent due to the fault of Company.

27

--------------------------------------------------------------------------------



Article 49—Insurance


        Supplier shall, prior to performance under this Agreement, provide
certificates or proof of insurance which complies with Company's policy set
forth at http://scportal.lucent.com as may be modified from time to time by
Company, if not otherwise set forth in an attachment to this Agreement. All such
insurance must be primary and non-contributory and required to respond and pay
prior to any other insurance or self-insurance available. Any other coverage
available to Company shall apply on an excess basis. Supplier agrees that
Supplier and anyone claiming under or in Supplier's behalf shall have no claim,
right of action or right of subrogation against Company and its customers based
on any loss or liability insured against under the foregoing insurance. Company
shall be notified in writing at least thirty (30) days prior to cancellation of
or any change in the policy.


Article 50—Invoicing And Shipping


        Supplier shall follow Company's procedures for invoicing and shipping,
as set forth at http://scportal.lucent.com, as may be modified from time to time
by Company, if not otherwise set forth herein or in an attachment to this
Agreement. Company and Supplier agree to cooperate in the identification of
invoice errors or issues and the corrections or other needed resolutions to
expedite the payment process.


Article 51—Limitation Of Liability


        Neither party shall be liable for any incidental, indirect, or
consequential damages arising out of the breach of any provisions of this
Agreement. Nothing in this provision shall limit the express remedies available
to Company or Supplier found elsewhere in this Agreement.


Article 52—Manufacturing Rights


        If during the term of this Agreement, Supplier (other than as a result
of any act or failure to act by Company or the Novus EMS) ceases developing,
manufacturing or making Product; ceases doing business in the ordinary course;
or files for bankruptcy (collectively the "Cessation Event"); Company shall have
the option to provide written notice to Supplier within forty-five days of the
Cessation Event and if, by the end of ninety days from the Cessation Event (the
"Cessation Deadline"), Supplier fails to supply the Product to Company, then
Supplier agrees to grant to Company an irrevocable, non-exclusive, royalty-free,
and sub-licensable license under Supplier's technology and information, and all
intellectual property rights therein, necessary for a third party sublicensee to
manufacture in a timely manner Product for Company. Such technology and
information shall include specifications, drawings, schematics, software in
source code form, test programs, parts list, engineering notes, process
instructions, and any other information necessary to manufacture, test, and
repair the Product (hereinafter referred to as "Technology"). Ownership of the
Technology shall remain with the Supplier. The manufacturing right does not
provide any right to resell the Product to third parties for third party resale.
If such a Cessation Event occurs, Supplier shall provide all reasonably required
information (which shall be kept confidential), together with reasonable
assistance and cooperation, to enable Company, or Company's designated third
party, to manufacture fully functional Product within sixty days of the
Cessation Deadline.

        Supplier also agrees to provide to Company all pertinent information
with respect to any special tooling, test equipment or material that is uniquely
required to have the requested Product manufactured elsewhere.

        This clause shall not apply in the case of component shortages impacting
Supplier's industry which disrupt Supplier's ability to supply the Product. If
this clause is invoked by Company and Supplier thereafter resumes the supply of
the Product, the manufacturing right shall cease thirty days following

28

--------------------------------------------------------------------------------


the resumption of supply and Company and any third party manufacturer shall
return all technical information and copies thereof.


Article 53—Marking


        All Product furnished under this Agreement shall be marked for
identification purposes in accordance with the Product and packaging
specifications as set forth by the Ordering Company and as follows:

(a)with Product/serial number; and

(b)with month and year of manufacture.

        Upon Company's written request, "Insignia", including certain
trademarks, trade names, insignia, symbols, decorative designs or packaging
designs of Company, or evidences of Company's inspection will be properly
affixed by Supplier to the Product furnished or its packaging. Such Insignia
will not be affixed, used or otherwise displayed on the Product furnished or in
connection therewith without written approval by Company. The manner in which
such Insignia will be affixed must comply with standards established by Company
(such standards to be conveyed in writing by Company to Supplier). Company shall
retain all right, title and interest in any and all packaging designs, finished
artwork and separations furnished to Supplier. This clause does not reduce or
modify Supplier's obligations under the clauses IDENTIFICATION and USE OF
INFORMATION.


Article 54—Non-Exclusive Market Rights


        It is expressly understood and agreed that this Agreement neither grants
to Supplier an exclusive right or privilege to sell to Company any or all
Product of the type described in this Agreement which Company may require. It
is, therefore, understood that Company may contract with other manufacturers and
suppliers for the procurement of comparable product. In addition, Company shall,
at its sole discretion, decide the extent to which Company will market
advertise, promote, support or otherwise assist in further offerings of the
Product.


Article 55—Ozone Depleting Substances


        Supplier hereby warrants that it is aware of international agreements
and legislation in several nations, including the United States, which limits,
bans and/or taxes importation of any product containing, or produced using ozone
depleting substances ("ODS"), including chloroflurocarbons, halons and certain
chlorinated solvents. Supplier hereby warrants, for all Product produced after
the Novus Transition Period, that the Product furnished to Company will conform
to all applicable requirements established pursuant to such agreements,
legislation and regulations, and the Product furnished to Company will be able
to be imported and used lawfully (and without additional taxes associated with
ODS not reported to Company by Supplier as set forth in this section) under all
such agreements, legislation and requirements. Supplier also warrants that it
will request that Novus EMS and any other manufacturer that Supplier uses to
reduce and will, in an expeditious manner, eliminate, or, as applicable, have
its manufacturing supplier eliminate the use of ODS in the manufacture of the
Product.

        If the Product furnished by Supplier under this Agreement is
manufactured outside the United States, Supplier shall, upon execution of this
Agreement, and at any time that new products are added to this Agreement or
changes are made to the Product furnished under this Agreement, complete, sign
and return to Company, in the form found in Attachment D of this Agreement, the
ODS Content Certification. The ODS Content Certification must be signed by
Supplier's facility manager, corporate officer or his delegate.

29

--------------------------------------------------------------------------------


        The term "ODS content" on the ODS Content Certification means the total
pounds of ODS used directly in the manufacture of each unit of Product. This
includes all ODS used in the manufacturing and assembly operations for the
Product plus all ODS used by Supplier's suppliers and any other suppliers in
producing components or other products incorporated into the Product sold to
Company.

        Supplier is responsible to obtain information on the ODS content of all
components and other products acquired to manufacture the Product and to
incorporate such information into the total ODS content reported to Company;
provided however, that Supplier should not include in the ODS content those
components or other products which are manufactured in the United States.
Supplier hereby warrants to Company that all information furnished by Supplier
on the ODS Content Certification is complete and accurate and that Company may
rely on such information for any purpose, including but not limited to providing
reports to government agencies or otherwise complying with applicable laws.
Supplier shall defend, indemnify and hold Company harmless of and from any
claims, demands, suits, judgments, liabilities, fines, penalties, costs and
expenses (including additional ODS taxes as provided for in paragraph one of
this clause and reasonable attorney's fees) which Company may incur under any
applicable federal, state, or local laws or international agreements, and any
and all amendments thereto by reason of Company's use of reliance on the
information furnished to Company by Supplier on the ODS Content Certification or
by reason of Supplier's breach of this clause. Supplier shall cooperate with
Company in responding to any inquiry concerning the use of ODS to manufacture
the Product or components thereof and to execute without additional charge any
documents reasonably required to certify the absence or quantity of ODS used to
manufacture the Product or components thereof.

        Supplier's obligations under Ozone Depleting Substances shall commence
upon completion of the Novus Transition Period.


Article 56—Ozone Depleting Substances Labeling


        Supplier warrants and certifies that all Product, including packaging
and packaging components, provided to Company under this Agreement after
completion of the Novus Transition Period have been accurately labeled, in
accordance with the requirements of 40 CFR Part 82 entitled "Protection of
Stratospheric Ozone, Subpart E—The Labeling of Products Using Ozone Depleting
Substances."


Article 57—Packing, Labeling and Serialization


        Unless otherwise specified in an Order, Products purchased, repaired,
replaced or refurbished under this Agreement shall be packed by Supplier at no
additional charge in containers which meet the requirements of the current issue
of "Packing Specification PKG 91NJ1045". Supplier shall at its sole expense
place Company's specified bar code labels on all shipping packages and
containers for the Products shipped under this Agreement. Such bar code labels
and the placement thereof shall meet the current issue of the "Shipping &
Receiving Bar Code Label Standard 801-001-105," and "Bar Code Shipping Label
Profile Standard 801-001-007", as may be modified from time to time by Company,
a copy of which Supplier may obtain from Company's Supply Chain Portal. Company
will notify Supplier of modifications to Company's bar code standards.

        For the purpose of tracking Warranty and repair availability on all
Product provided by Supplier, Supplier shall conform to Company's Warranty
Eligibility System ("WES") requirements stated in Company Specification #
wes-oem, as may be modified from time to time by Company, a copy of which
Supplier may obtain from Company's Supply Chain Portal. Company will notify
Supplier of modifications to Company's WES requirements.

30

--------------------------------------------------------------------------------



Article 58—Product Conformance Reviews


        Products shall be considered conforming if they meet the Product
Specifications set forth in this Agreement (including but not limited to the
appearance, performance and workmanship specifications). At Company's option,
all Product is subject to a Product Conformance Review ("Review") prior to
shipment. Supplier may ship Product without a Review, but Company may perform
such Review prior to shipment by giving Supplier notice to that effect, in which
event Supplier shall notify Company's designated quality inspection organization
when Product is ready for such Review.

        Supplier will provide, without charge, production testing facilities and
personnel reasonably required to perform or assist in the Review as specified in
the applicable quality specification provided under this Agreement or Order.
Supplier shall not be liable for delay in delivery of the Product to the extent
a Product Conformance Review is delayed by Company's actions or inaction.


Article 59—Product Documentation


        Supplier shall furnish, at no charge, Product documentation, and any
succeeding changes thereto, including, but not limited to, relevant technical
specifications and test procedures, installation manuals, training materials,
and documentation described in the Specification. Company may use, reproduce,
reformat, and distribute such Product documentation.


Article 60—Publicity


        Supplier agrees to submit to Company all advertising, sales promotion,
press releases, and other publicity matters relating to the Product furnished or
the Services performed by Supplier under this Agreement wherein Company's names
or marks are mentioned or language from which the connection of said names or
marks therewith may be inferred or implied; and Supplier further agrees not to
publish or use such advertising, sales promotion, press releases, or publicity
matters without Company's prior written approval (which approval shall not be
unreasonably withheld). This does not reduce or modify Supplier's obligations
under the clause IDENTIFICATION.


Article 61—Registration And Radiation Standards


        When Product furnished under this Agreement is subject to Part 15 or any
other part of the Federal Communication Commission's Rules and Regulations, as
may be amended from time to time (hereinafter "FCC Rules"), Supplier warrants
that such Product complies with the registration, certification, type-acceptance
and/or verification standards of the FCC Rules including, but not limited to,
all labeling, customer instruction requirements, and the suppression of
radiation to specified levels. Such warranty shall not extend to Product
produced by Company prior to Novus EMS taking over manufacturing of Product.
Supplier shall also establish periodic on-going compliance retesting and follow
a Quality Control program, submitted by Company, to assure that Product shipped
complies with the applicable FCC Rules. Supplier shall indemnify and save
Company harmless from any liability, fines, penalties, claims or demands
(including the costs, expenses and reasonable attorney's fees on account
thereof) that may be made because of Supplier's noncompliance with the
applicable FCC Rules. Supplier shall defend Company, at Company's request,
against such liability, claim or demand.

        In addition, should Product which is subject to Part 15 of the FCC
Rules, during use generate harmful interference to radio communications,
Supplier shall provide the Company information relating to methods of
suppressing such interference and, assuming such interference is not due solely
to Company's Product Specifications, shall pay the cost of suppressing such
interference or, at the option of Company, accept the return of the Product and
refund to Company the price paid for the Product less a reasonable amount for
depreciation, if applicable.

31

--------------------------------------------------------------------------------


        To the extent that Product furnished under this Agreement is also
subject to FCC Rules governing the use of the Product as a component in a system
as identified in the applicable Technical Specifications, Company shall be
responsible for compliance with the applicable FCC Rules governing the system.
Supplier shall fully cooperate with Company, by providing technical support and
information, and, upon written request from Company, shall modify Product to
enable Company to ensure ongoing compliance with the FCC Rules. Company shall
pay any increase in Supplier's costs and/or expenses resulting from Company's
request to modify Product to enable Company to comply with the FCC Rules.

        Nothing in this clause shall be deemed to diminish or otherwise limit
Supplier's obligations under the clause WARRANTY or any other clause in this
Agreement.


Article 62—Releases Void


        Neither party shall require (a) waivers or releases of any personal
rights or (b) execution of documents which conflict with the terms of this
Agreement from employees, representatives or customers of the other in
connection with visits to its premises, and both parties agree that no such
releases, waivers or documents shall be pleaded by them or third persons in any
action or proceeding.


Article 63—Severability


        Should any part of this Agreement for any reason be declared by any
court of competent jurisdiction to be invalid, that decision shall not affect
the validity of the remaining portion, which shall continue in full force and
effect as if this Agreement had been executed with the invalid portion
eliminated; provided, however, that this Agreement shall be interpreted to carry
out to the greatest extent possible the intent of the Parties and to provide to
each Party substantially the same benefits as such Party would have received
under this Agreement if such invalid part of this Agreement had been
enforceable.


Article 64—Survival Of Obligations


        The obligations of the parties under this Agreement, which by their
nature would continue beyond the termination, cancellation or expiration of this
Agreement, shall survive termination, cancellation or expiration of this
Agreement.


Article 65—Suspension of Agreement by Supplier


        Company and Supplier acknowledge and agree that Supplier's ability to
perform under this Agreement is affected by the performance of Novus EMS under
the Novus Supply Agreement In the event that Novus EMS is in breach of the Novus
Supply Agreement (after due notice and opportunity to cure), such breach would
cause Supplier to be in breach of this Agreement, then Supplier shall have the
right, subject to the provisions of the Novus Supply Agreement, to suspend its
obligation to perform under this Agreement for a period of ninety (90) days (the
"Suspension Period"). During such Suspension Period, Supplier shall have the
right to seek to compel Novus EMS to perform and/or to arrange for another
manufacturer to produce and deliver Product and, thereby, Supplier can cure the
breach and preserve its rights under this Agreement. In the event that Supplier
is unable to prevail upon Novus EMS or another manufacturer to manufacture and
deliver Product within the Suspension Period, then Company may elect to invoke
the MANUFACTURING RIGHTS clause and Company shall have the right to suspend its
Purchase Commitment during the Suspension Period. If Company elects to invoke
its rights under the MANUFACTURING RIGHTS clause, Supplier shall provide the
Technology within ten (10) days of receipt of written request from Company, such
request to be delivered at or after the end of the Suspension Period.

32

--------------------------------------------------------------------------------



Article 66—Taxes


        Company shall reimburse Supplier only for the following tax payments
with respect to transactions under this Agreement unless Company advises
Supplier that an exemption applies: state and local sales and use taxes, as
applicable. Taxes payable by Company shall be billed as separate items on
Supplier's invoices and shall not be included in Supplier's prices.


Article 67—Toxic Substances And Product Hazards


        Supplier hereby warrants to Company that, except as expressly stated
elsewhere in this Agreement, all material furnished by Supplier as described in
this Agreement is safe for its foreseeable use, is not defined as a hazardous or
toxic substance or material under applicable federal, state, or local law,
ordinance, rule, regulation or order (hereinafter collectively referred to as
"law" or "laws"), and presents no abnormal hazards to persons or the
environment. Supplier also warrants that it has no knowledge of any federal,
state, or local law that prohibits the disposal of the material as normal refuse
without special precautions except as expressly stated elsewhere in this
Agreement. Supplier also warrants that, where required by law, all material
furnished by Supplier is either on the EPA Chemical Inventory compiled under
Section 8(a) of the Toxic Substances Control Act, or is the subject of an
EPA-approved pre-manufacture notice under 40 CFR Part 720. Supplier further
warrants that all material furnished by Supplier complies with all use
restrictions, labeling requirements and all other health and safety requirements
imposed under federal, state, or local laws. Supplier further warrants that,
where required by law, it shall provide to Company, prior to delivery of the
material, a Material Safety Data Sheet which complies with the requirements of
the Occupational Safety and Health Act of 1970 and all rules and regulations
promulgated thereunder. The foregoing warranties shall not extend to Product
produced in compliance with Company's Product Specifications which does not
comply with the foregoing laws, rules or regulations and shall not extend to
Product manufactured by Company prior to Novus EMS taking over manufacturing of
Product from Company.

        Except where expenses are incurred due to Company's Product
Specifications (if such Specifications have not been modified by Supplier),
Supplier agrees to defend, indemnify and hold Company harmless for any expenses
(including, but not limited to, the cost of substitute material, less
accumulated depreciation) that Company may incur by reason of the recall or
prohibition against continued use or disposal of material furnished by Supplier
as described in this Agreement whether such recall or prohibition is directed by
Supplier or occurs under compulsion of law; provided, that Supplier shall not so
indemnify Company if such expenses are the result of the gross negligence or
willful misconduct of Company. Company agrees to cooperate with Supplier to
facilitate and minimize the expense of any recall or prohibition against use or
disposal of material directed by Supplier or under compulsion of law.

        Except where Legal Claims are incurred due to Company's Product
Specifications (if such Specifications have not been modified by Supplier),
Supplier further agrees to defend, indemnify and hold Company harmless of and
from any claims, demands, suits, judgments, liabilities, costs and expenses
(including reasonable attorneys fees) (collectively "Legal Claims") which
Company may incur under any applicable federal, state, or local environmental
laws, and any and all amendments thereto, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Consumer Product Safety Act of 1982; the Toxic Substance Control Act; the
Resource Conservation and Recovery Act; the Federal Insecticide, Fungicide, and
Rodenticide Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; and the Atomic Energy Act; and any and all amendments to
all applicable federal, state, or local laws, by reason of Company's
acquisition, use, distribution or disposal of Product furnished by Supplier
under this Agreement; provided, that Supplier shall not so indemnify Company if
such Legal Claims are the result of the gross negligence or willful misconduct
of Company.

33

--------------------------------------------------------------------------------



Article 68—Training


        If requested by Company, Supplier will, without charge to Company:

(a)provide instructors and the reasonably necessary instructional material of
Supplier's standard format to train Company's personnel in the installation,
planning and practices, operation, maintenance and repair of Product furnished
under this Agreement. These classes shall be conducted at reasonable intervals
at locations agreed upon by Supplier and Company during the term of this
Agreement.

Or, at the option of Company,

(b)Provide to Company training modules or manuals and any reasonably necessary
assistance, covering those areas of interest outlined in (a) of this clause,
reasonably sufficient in detail, format and quantity to allow Company to develop
and conduct its own training program. If Company requests additional training
services, Supplier will supply Company with a written quote of all charges
applicable and request approval from Company prior to performing such services.


Article 69—Use Of Information


        During performance of this Agreement, the parties may disclose or
furnish to each other proprietary marketing, technical, or business information,
including, without limitation, products and/or software ("Information"),
relating to the subject of this Agreement.

        The receiving party shall: (a) hold Information in confidence using the
same degree of care as it normally exercises to protect its own proprietary
information, (b) restrict disclosure and use of Information to employees
(including any contractors or consultants) with a need-to-know, and not disclose
it to any other parties, (c) advise those employees, contractors and consultants
of their obligations with respect to the Information, (d) not copy, duplicate,
reverse engineer or decompile information, (e) use the Information only in
furtherance of performance under this Agreement, and (f) upon expiration or
termination of this Agreement, return all information to the disclosing party or
at the request of the disclosing party, destroy such Information.

        The receiving party shall have no obligation to keep confidential
Information that: (a) was previously known to it free of any confidentiality
obligation, (b) was independently developed by it, (c) is or becomes publicly
available other than by unauthorized disclosure, (d) is disclosed to third
parties by the disclosing party without restriction, or (e) is received from a
third party without violation of any confidentiality obligation.

        If a party is faced with legal action or a requirement under government
regulations to disclose or make available proprietary Information received
hereunder, such party shall forthwith notify the furnishing party and, upon
request of the latter, cooperate in contesting such action or requirement at the
requesting party's expense. Neither party shall be liable for damages for any
disclosure or unauthorized access pursuant to legal action or government
regulations or for inadvertent disclosure, access, or use if the customary
degree of care as it uses with respect to its own proprietary information has
been exercised and if, upon discovery of such inadvertent disclosure, access, or
use the furnishing or receiving party has endeavored to prevent any further
(inadvertent or otherwise) disclosure or use.

        Obligations imposed by this Section shall survive for a period of five
years after termination or expiration of this Agreement.


Article 70—Entire Agreement


        The provisions of this Agreement and orders issued under this Agreement
supersede all prior and current oral and written communications, agreements, and
understandings of the parties with respect to

34

--------------------------------------------------------------------------------


the subject matter of this Agreement and shall constitute the entire agreement
between the parties. The Agreement shall not be modified or rescinded, except by
a writing signed by both parties. Provisions on the reverse side of Company's
orders and all provisions on Supplier's forms shall be deemed deleted. Estimates
or forecasts furnished by Company shall not constitute commitments.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

Lucent Technologies Inc.   Lucent Technologies Inc.
By:
 
/s/ J.K. Brewington

--------------------------------------------------------------------------------


 
By:
 
/s/ J. Mejia

--------------------------------------------------------------------------------

Name:   J.K. Brewington

--------------------------------------------------------------------------------

  Name:   J. Mejia

--------------------------------------------------------------------------------

Title:   Group President, Wireless Networks

--------------------------------------------------------------------------------

  Title:   Chief Supply Chain Officer

--------------------------------------------------------------------------------

Date:   May 31, 2001

--------------------------------------------------------------------------------

  Date:   May 31, 2001

--------------------------------------------------------------------------------


FS Corp.
 
 
 
 
By:
 
/s/ John C. Huang

--------------------------------------------------------------------------------


 
 
 
  Name:   John C. Huang

--------------------------------------------------------------------------------

        Title:   Chief Executive Officer

--------------------------------------------------------------------------------

        Date:   May 31, 2001

--------------------------------------------------------------------------------

       

35

--------------------------------------------------------------------------------




Attachment A-Products and Pricing


 
   
   
   
   
   
   
  PRICING

--------------------------------------------------------------------------------

   
General Availability Products


--------------------------------------------------------------------------------

   
  GA DATE

--------------------------------------------------------------------------------

   
   
   
   
   
  VERSION

--------------------------------------------------------------------------------

  COMCODE

--------------------------------------------------------------------------------

  QUANTITY

--------------------------------------------------------------------------------

  MOC

--------------------------------------------------------------------------------

  FY2001

--------------------------------------------------------------------------------

  FY2002

--------------------------------------------------------------------------------

  FY2003

--------------------------------------------------------------------------------

  FY2004

--------------------------------------------------------------------------------

850 ULAM (44WA31)                                         P2   Current  
108228230   10,000 - 24,999   $[        ]*   $[        ]*   $[        ]*   —   —
    P3   Dec-01       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—     v4   Sep-02       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]* 1900 ULAM (44WA32)                                         P2  
Current   108228248   25,000 - 49,999   $[        ]*   $[        ]*   —   —   —
    P3   Current       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000     
  
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—   —
—
—
—     v4   Jun-02       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]* 850 DBS (ECJ2)                                         v1   Current
  108903345   1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000     
  
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—
—   —
—
—
—
—     v2   Mar-02       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—
—     v3   Mar-03       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]* PCS Micromini (44WA39)                                         v1  
Current   108677006   1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000   $[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*             v2   Jun-02       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*         v3   Jun-03       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]* 60W TTU                                             Current  
107838286       $[        ]*   $[        ]*   $[        ]*   $[        ]*  
$[        ]* Flexent Microcell 850 (44WA29)                                    
        Current   108677006       $[        ]*   $[        ]*   $[        ]*  
$[        ]*   $[        ]*

--------------------------------------------------------------------------------

*Confidential portions omitted and filed separately with the Commission.

36

--------------------------------------------------------------------------------

 
   
   
   
   
   
   
  PRICING

--------------------------------------------------------------------------------

   
Pre-General Availability Products


--------------------------------------------------------------------------------

   
  GA DATE

--------------------------------------------------------------------------------

   
   
   
   
   
  VERSION

--------------------------------------------------------------------------------

  COMCODE

--------------------------------------------------------------------------------

  QUANTITY

--------------------------------------------------------------------------------

  MOC

--------------------------------------------------------------------------------

  FY2001

--------------------------------------------------------------------------------

  FY2002

--------------------------------------------------------------------------------

  FY2003

--------------------------------------------------------------------------------

  FY2004

--------------------------------------------------------------------------------

850 cLAM                                         v1   Oct-01       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000   $[        ]*       $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—
—     v2   Sep-02       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*     v3   Sep-03       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000                   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]* pLAM                                         v1   Jul-01      
1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000   $[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—   —
—
—
—     v2   Apr-02       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—     v3   Apr-03       1,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]* iLAM                                     Subject to the volume   v1
  Jun-01       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000   $[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—
—   —
—
—
—
—     v2   Mar-02       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000           $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   —
—
—
—
—     v3   Mar-03       1,000 - 4,999
5,000 - 9,999
10,000 - 24,999
25,000 - 49,999
>50,000               $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*   $[        ]*
$[        ]*
$[        ]*
$[        ]*
$[        ]*

Note: The Prices and availability dates set forth assume the design requirements
for the listed Products are final prior to the Term of this Agreement. Changes
to design requirements may result in changes to Prices and availability dates.

--------------------------------------------------------------------------------

*Confidential portions omitted and filed separately with the Commission.

37

--------------------------------------------------------------------------------




Attachment B


Product Design Specification


--------------------------------------------------------------------------------

  Issue

--------------------------------------------------------------------------------

Cellular Linear Amplifier Module (cLAM - 44WA56/44WA58) Design Specification  
0.1 PCS Linear Amplifier Module (pLAM - 44WA44/44WA55) Design Specification  
1.0 UMTS Linear Amplifier Module (iLAM - 44WA49/44WA57) Design Specification  
1.1 OneBTS Linear Amplifier Module (c-p-i LAM) Physical Design Specification  
0.1 Cellular CDMA ICLA (ECJ2) Design Specification   1.0 Cellular CDMA ICLA
(ECJ2) Physical Design Specification   1.0 Ultra Linear Amplifier Module (ULAM)
Design Specification   1.0 Ultra Linear Amplifier Module (ULAM) Physical Design
Specification   1.0 MicroMinicell PCS Amplifier (44WA39) Design Specification  
1.0

38

--------------------------------------------------------------------------------




ATTACHMENT C—ODS Content Certification


To                         (Lucent Contact)             :

This letter certifies the ozone depleting substances (ODS) content of the
Products we supplied to Lucent Technologies Inc. ("Lucent"). (Check one that
applies)

o My company does not incorporate or use any ODS in the manufacturing of
Products supplied to Lucent. My company does not use any components manufactured
with ODS in the manufacturing of Product supplied to Lucent. Lucent will not
incur any ODS taxes from importing or selling this Product. Lucent will not have
to label this Product to comply with 40 CFR Part 82 Subpart E.

o My company incorporates or uses ODS in the manufacturing of Products supplied
to Lucent. Attached is the breakdown of the ODS used in the manufacturing of the
supplied Product. Lucent can use this information to calculate the appropriate
ODS taxes that may result from the import or sale of these Products. The Product
will be appropriately labeled to comply with 40 CFR Part 82 Subpart E.

o My company uses components manufactured with ODS in the manufacturing of
Products supplied to Lucent. Attached is the breakdown of the ODS used in the
manufacturing of the supplied Product. Lucent can use this information to
calculate the appropriate ODS taxes that may result from the import or sale of
these Products. The Product will be appropriately labeled to comply with 40 CFR
Part 82 Subpart E.

If you have any questions, please call            at                        .

Sincerely,

Name            

--------------------------------------------------------------------------------

    Title            

--------------------------------------------------------------------------------

    Supplier Name            

--------------------------------------------------------------------------------

   

39

--------------------------------------------------------------------------------

ODS Content Breakdown List (Only applicable if Supplier incorporates or uses ODS
in the manufacturing of the Products)

Product name or component code

--------------------------------------------------------------------------------

  Name of ODS incorporated or used to
manufacture Product

--------------------------------------------------------------------------------

  Pounds of ODS incorporated or used per
each unit of Product (lbs/Product)

--------------------------------------------------------------------------------

40

--------------------------------------------------------------------------------

Attachment D—Order Fulfillment Process Documentation

Process Definition

        The order fulfillment process includes all activities related to sale of
finished goods to Lucent and purchases of finished goods from the EMS.

        Snapshot 1 and 1b addresses the time periods from launch until the end
of the blackout period.

Snapshot 1 and 1b

Process Flow

GRAPHIC [g417473.jpg]

SAP functions are highlighted

Process Description/Assumptions

41

--------------------------------------------------------------------------------

Order Process

•FS has no visibility/involvement to the ordering process. Lucent communicates
directly with the Columbus during Phase 1. In Phase 1b—Lucent communicates
directly with the EMS.

Monthly Recording of Sales/Purchases

•FS will provide Atlanta FOC A/P with W9 (sales tax exemption form) and FS
address to process payment

•June 1, 2001 Lucent Columbus SIC will issue a blanket purchase order to FS to
be referenced in the monthly billings. There will be one purchase order per
orderable item or comcode.

•Atlanta FOC A/P receives PO from CB SIC and processes the PO—(Lucent enters
into EPPS)

•FS receive PO and enters into books as Sales Order

•Atlanta FOC A/R bills FS monthly invoice by product (net 30 days) to cover cost
of EMS.

•Lucent will prepare a monthly orderfill report in flat file format with "¦" as
a separator, the following information:

Manufacturing Comcode¦ Orderable Item¦ Rcvl Qty¦ MOC Cost (Std)¦ Rcvl Date

•Upon receipt of this report, FS will record a (dummy) sales order and (dummy)
purchase order (at the agreed upon OI/comcode price and cost, respectively). FS
will process the vendor invoices from Lucent to record the cost and liability
and FS will issue invoices to Lucent as the customer to record the revenue and
receivable. In addition, one invoice will be prepared at the net amount and will
be sent to Lucent—Atlanta FOC A/P for payment.

•FS issues Invoices (via Fax) to Atlanta FOC by product to pay against the P.O.

•Lucent will pay the net amount monthly at the agreed upon payment terms. A net
invoice will be produced to optimize the FS working capital. Net Payment (per
MOU) second business day, of second month after billing

•EFT to FS will be difference between cost and FS price to alleviate cash
changing hands more than necessary. The bank information to deposit funds is as
follows: First Union National Bank, Charlotte, North Carolina ABA#031201467,
Credit to FSCORP, Acct # 2079950072133.

•Upon invoicing, SAP will automatically post a warranty reserve based on a
determined rate.

•A separate monthly report will provide the related serial numbers. This report
will be delivered on the same day as the monthly orderfill report noted above.

•FS will record the serial numbers In SAP and use this information for Warranty
tracking.

Time Line

•Lucent Opens P.O. to FS Corp for each amplifier code by 6/1/01

•Lucent book closing takes place on the last fiscal day of the month (for June
this would be Thursday the 28th as the last fiscal day falls on a Friday)

•For the remainder of Lucent F01 these dates are June 28, July 26, August 23 and
September 27

•The process timeline requires that all data transfer from LU to FS and FS
invoice to LU takes place the same day, i.e., June 28thand consists of the
following:

•Monthly orderfill report

42

--------------------------------------------------------------------------------

•Serial Number Report.

Finished Goods Inventory/Customer Shipment

•FS will not hold any finished goods inventory

•FS will record the finished goods serial numbers in SAP.

Reconciliation Process

•No adjustments to past prices or costs will be made. A quarterly true up will
be made to meet the annual Lucent commitment.

Process Impact Overview

FS Resource Requirements

•Resource to maintain master data (prices, finished goods materials, vendor
master, etc.) (minimal)

•Resource to enter monthly sales/purchasing transactions (month end- 1 day)

Lucent Information Expectations

•Blanket PO (issued to FS by OI/comcode)

•Monthly memorandum stating—quantity by orderable item (including serial
numbers)

•Agreed upon sales price and cost

Business Risk

•No control over ordering process

•Blackout period may prevent Fresh Start from reducing costs or seeing cost
reductions

Risk Mitigation

•Agreed to reports should allow sufficient visibility into number of amplifiers
"sold' which, along with quarterly true ups should mitigate any control issues.

•Requesting actual MOC be added to monthly report provided by Lucent so that
Fresh Start can track cost reductions if applicable. Payment will be made on the
basis of Standard MOC.

43

--------------------------------------------------------------------------------



Process Deliverables

Lucent to Fresh Start

Deliverable

--------------------------------------------------------------------------------

  Lucent Supplier

--------------------------------------------------------------------------------

  Person

--------------------------------------------------------------------------------

  Event

--------------------------------------------------------------------------------

  Date
or Day

--------------------------------------------------------------------------------

  Format

--------------------------------------------------------------------------------

  FS Recipient

--------------------------------------------------------------------------------

Lucent sets FS up as ERS Supplier   Atlanta FOC   S. Horn   One Time Event  
5/21/01       N/A
Establish Blanket Purchase Order/Amplifier by comcode
 
Purchasing
 
T. Chrisley
 
Yearly
 
6/1/01
 
Electronic
 
M. Jacisin
Post receipt in EPPS for amplifiers rec'd from EMS by comcode
 
Atlanta FOC
 
S. Horn
 
Monthly
 
Last Fiscal day of month
 
Manual
 
N/A
Provide Monthly Orderfill report from MfG Pro
 
CIO
 
C. Wilson
 
Monthly
 
Last Fiscal day of month
 
Electronic
 
M. Jacisin
B. Fanelli
M. Jacisin
Provide Serial Number report
 
CIO
 
R. Cook
 
Monthly
 
Last Fiscal day of month
 
Electronic
 
M. Jacisin
B. Fanelli
Payment to FS per OEM agreement—Net
 
Atlanta FOC
 
D. Owens
 
Monthly
 
Last Fiscal day of month
 
EFT
 
First Union Bank
First Union Nat'l Bank.
Charlotte, NC
ABA#031201467
FS CORP
2079950072133

Fresh Start to Lucent

Deliverable

--------------------------------------------------------------------------------

  FS Supplier

--------------------------------------------------------------------------------

  Person

--------------------------------------------------------------------------------

  Event

--------------------------------------------------------------------------------

  Date
or Day

--------------------------------------------------------------------------------

  Format

--------------------------------------------------------------------------------

  Lucent Recipient

--------------------------------------------------------------------------------

Provide W9 Sales Tax Exemption Form   Lucent NVC Group CFO   R. Foster   One
Time Only   5/21/01   Electronic—email   S. Horn Invoice to Lucent   FS
Controller   M. Jacisin   Monthly   Last Fiscal day of month   Electronic   S.
Horn

44

--------------------------------------------------------------------------------

Snapshot 3

Process Flow

         GRAPHIC [g395833.jpg]

SAP functions are highlighted

Process Description/Assumptions

Order Process (Lucent to FS)

•FS sales orders will be entered on the front end and will trigger the EMS
production based on firm orders.

•Sales price will be based on the quarterly contract price per customer/product.

•Delivery dates will be determined through Built to Order reports provided by
Lucent

•No sales tax implications (all orders will be for resale)

•All orders will be from Lucent (none from Annexter)

Purchase Order Process (FS to EMS)

•A purchase order and Build to Order report will be sent (electronically or
manually tbd) to the EMS to trigger the production process.

45

--------------------------------------------------------------------------------



Finished Goods Inventory/Customer Shipment

•The general rule is that FS will not hold finished goods inventory. If the EMS
decides to build in advance, they will be responsible for holding that finished
goods inventory. The EMS can then ship out of finished goods inventory or mfg to
fill a purchase order.

•There will be exceptions where FS needs to store finished goods inventory. Even
though the inventory may be owned by FS, it will still be managed, stored and
shipped by the EMS unless FS determines they may place in 3rd party storage or
distribution center.

•The EMS is responsible for all shipping documentation (including export
documentation if that is ever necessary).

•FS will receive notification of the customer shipment. That notification will
include related serial numbers and freight costs. Phase 1a—notification timing
is subject to Lucent capabilities.

•Customer shipments are made FOB EMS dock—therefore customer owns inventory in
transit.

•Finished good level serial numbers only will be stored by FS. EMS will record
and track component level serial numbers in their—warranty system (extracts of
that data will be made available to FS).

Vendor Invoice

•Vendor invoices will be received per shipment or based on a monthly schedule.

•Freight amounts will be included in the invoice and passed on to the customer.

Customer Invoice/Payment

•FS will generate a customer invoice at time of customer shipment.

•Product sales do not require customer acceptance.

Reconciliation Process

•No adjustments to past prices or costs will be made. Variances to costs will be
determined and applied to the next-quarter contracted prices.

Process Impact Overview

FS Resource Requirements

•Sales Support

•Maintain sales orders



•Purchasing support

•Create/maintain purchase orders



•Accounting support

•Record goods receipt/invoice receipt

•Create customer invoices

•Accounts payable

•Cash receipts

46

--------------------------------------------------------------------------------



Lucent Information Expectations

•Blanket PO

•Firm orders—daily

•Payments

EMS Information Expectations

•Shipment notification and serial number

•Vendor Invoice

Business Risk

•Managing EMS—Experience Curve

47

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Table of Contents Section I—OPERATIONAL TERMS
Lucent Technologies Bell Labs Innovations FS Corp. Supply Agreement Table of
Contents
List of Attachments

Section I—OPERATIONAL TERMS


Article 1—Effective Period Of Agreement


Article 2—Novus Transition Period and Interim Supply Agreement


Article 3—Novus Supply Agreement


Article 4—Business Relationship


Article 5—Purchase Commitments


Article 6—Changes to Purchase Commitment


Article 7—Payment Terms


Article 8—Products


Article 9—Services


Article 10—Specifications or Drawings


Article 11—Exclusivity


Article 12—Special Pricing


Article 13—Sales And Marketing Of Products


Article 14—Manufacturing Sourcing Requirements


Article 15—Contingencies/Dependencies on the Novus Supply Agreement


Article 16—Ordering Companies


Article 17—Pricing


Article 18—Price Adjustments


Article 19—Cost Reductions


Article 20—Continuing Availability


Article 21—Product Changes


Article 22—Delivery / Flexible Delivery Arrangements / Late Delivery


Article 23—Performance Metrics


Article 24—Stranded Inventory


Article 25—Electronic Commerce


Article 26—Quality


Article 27—Epidemic Condition


Article 28—Warranty


Article 29—Repairs Not Covered Under Warranty



Article 30—Repair Procedures


Article 31—Executive Reviews


Article 32—Performance Review Process


Article 33—Notices


Article 34—Dispute Resolution


Section II—GENERAL TERMS


Article 35—Acceptance of Purchase Order


Article 36—Assignment


Article 37—Audit


Article 38—Bankruptcy/Insolvency Termination


Article 39—Choice Of Law


Article 40—Default


Article 41—Delivery Terms / Transfer of Title and Risk of Loss


Article 42—Export Control


Article 43—Force Majeure


Article 44—Forecasting


Article 45—Ordering Process


Article 46—Identification


Article 47—Indemnity


Article 48—Infringement


Article 49—Insurance


Article 50—Invoicing And Shipping


Article 51—Limitation Of Liability


Article 52—Manufacturing Rights


Article 53—Marking


Article 54—Non-Exclusive Market Rights


Article 55—Ozone Depleting Substances


Article 56—Ozone Depleting Substances Labeling


Article 57—Packing, Labeling and Serialization


Article 58—Product Conformance Reviews


Article 59—Product Documentation


Article 60—Publicity


Article 61—Registration And Radiation Standards


Article 62—Releases Void


Article 63—Severability


Article 64—Survival Of Obligations


Article 65—Suspension of Agreement by Supplier


Article 66—Taxes


Article 67—Toxic Substances And Product Hazards


Article 68—Training


Article 69—Use Of Information


Article 70—Entire Agreement



Attachment A-Products and Pricing
Attachment B
ATTACHMENT C—ODS Content Certification
